 

EXHIBIT 10.22

[ * ] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.
=================================================================================================================

 

LOAN AND SECURITY AGREEMENT

by and among

PALM, INC.

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

FOOTHILL CAPITAL CORPORATION

as the Arranger and Administrative Agent,

HELLER FINANCIAL, INC.

as the Syndication Agent

and

THE CIT GROUP/BUSINESS CREDIT, INC.

as the Documentation Agent

Dated as of June 25, 2001


============================================================================================================================

TABLE OF CONTENTS
1.
DEFINITIONS AND CONSTRUCTION
1

1.1
Definitions
1

1.2
Accounting Terms
28

1.3
Code
28

1.4
Construction
28

1.5
Schedules and Exhibits
29
2.
LOAN AND TERMS OF PAYMENT
29

2.1
Revolver Advances
29

2.2
Intentionally Omitted
30

2.3
Borrowing Procedures and Settlements
30

2.4
Payments
37

2.5
Overadvances
40

2.6
Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations
40

2.7
Cash Management
42

2.8
Crediting Payments; Float Charge
43

2.9
Designated Account
43

2.10
Maintenance of Loan Account; Statements of Obligations
43

2.11
Fees
44

2.12
Letters of Credit
44

2.13
LIBOR Option
48

2.14
Capital Requirements
50
3.
CONDITIONS; TERM OF AGREEMENT
51

3.1
Conditions Precedent to the Initial Extension of Credit
51

3.2
Conditions Subsequent to the Initial Extension of Credit
53

3.3
Conditions Precedent to all Extensions of Credit
53

3.4
Term
54

3.5
Effect of Termination
54

3.6
Early Termination by Borrower
54
4.
CREATION OF SECURITY INTEREST
56

4.1
Grant of Security Interest
56

4.2
Negotiable Collateral
56

4.3
Collection of Accounts, General Intangibles, and Negotiable Collateral
56

4.4
Delivery of Additional Documentation Required
56

4.5
Power of Attorney
57

4.6
Right to Inspect
57

4.7
Control Agreements
57
5.
REPRESENTATIONS AND WARRANTIES
57

5.1
No Encumbrances
58

5.2
Eligible Accounts
58

5.3
Eligible Inventory
58

5.4
Equipment
58

5.5
Location of Inventory and Equipment
58

5.6
Inventory Records
58

5.7
Location of Chief Executive Office; FEIN
58

5.8
Due Organization and Qualification; Subsidiaries
58

5.9
Due Authorization; No Conflict
59

5.10
Litigation
60

5.11
No Material Adverse Change
60

5.12
Fraudulent Transfer
60

5.13
Employee Benefits
60

5.14
Environmental Condition
60

5.15
Brokerage Fees
61

5.16
Intellectual Property
61

5.17
Leases
61

5.18
DDAs
61

5.19
Complete Disclosure
61

5.20
Indebtedness
62
6.
AFFIRMATIVE COVENANTS
62

6.1
Accounting System
62

6.2
Collateral Reporting
62

6.3
Financial Statements, Reports, Certificates
64

6.4
Guarantor Reports
66

6.5
Return
66

6.6
Maintenance of Properties
66

6.7
Taxes
66

6.8
Insurance
66

6.9
Location of Inventory and Equipment
67

6.10
Compliance with Laws
67

6.11
Leases
68

6.12
Brokerage Commissions
68

6.13
Existence, etc.
68

6.14
Environmental
68

6.15
Disclosure Updates
68
7.
NEGATIVE COVENANTS
69

7.1
Indebtedness
69

7.2
Liens
70

7.3
Restrictions on Fundamental Changes
70

7.4
Disposal of Assets
70

7.5
Change Name
70

7.6
Guarantee
70

-2-

7.7
Nature of Business
70

7.8
Prepayments and Amendments
70

7.9
Change of Control
71

7.10
Consignments
71

7.11
Distributions
71

7.12
Accounting Methods
71

7.13
Investments
71

7.14
Transactions with Affiliates
71

7.15
Suspension
71

7.16
Compensation
71

7.17
Use of Proceeds
71

7.18
Change in Location of Chief Executive Office; Inventory and
Equipment with Bailees
72

7.19
Securities Accounts
72

7.20
Financial Covenants
72
8.
EVENTS OF DEFAULT.
72
9.
THE LENDER GROUP’S RIGHTS AND REMEDIES.
74

9.1
Rights and Remedies
74

9.2
Remedies Cumulative
77
10.
TAXES AND EXPENSES
77
11.
WAIVERS; INDEMNIFICATION
77

11.1
Demand; Protest; etc.
77

11.2
The Lender Group’s Liability for Collateral
77

11.3
Indemnification
78
12.
NOTICES.
78
13.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
79
14.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
80

14.1
Assignments and Participations
80

14.2
Successors
83
15.
AMENDMENTS; WAIVERS
83

15.1
Amendments and Waivers
83

15.2
No Waivers; Cumulative Remedies
85
16.
AGENT; THE LENDER GROUP.
85

16.1
Appointment and Authorization of Agent
85

16.2
Delegation of Duties
86

16.3
Liability of Agent
86

16.4
Reliance by Agent
87

-3-

16.5
Notice of Default or Event of Default
87

16.6
Credit Decision
87

16.7
Costs and Expenses; Indemnification
88

16.8
Agent in Individual Capacity
88

16.9
Successor Agent
89

16.10
Lender in Individual Capacity
89

16.11
Withholding Taxes
90

16.12
Collateral Matters
92

16.13
Restrictions on Actions by Lenders; Sharing of Payments
92

16.14
Agency for Perfection
93

16.15
Payments by Agent to the Lenders
93

16.16
Concerning the Collateral and Related Loan Documents
93

16.17
Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information
94

16.18
Several Obligations; No Liability
95

16.19
Legal Representation of Agent
95
17.
GENERAL PROVISIONS
96

17.1
Effectiveness
96

17.2
Section Headings
96

17.3
Interpretation
96

17.4
Severability of Provisions
96

17.5
Amendments in Writing
96

17.6
Counterparts; Telefacsimile Execution
96

17.7
Revival and Reinstatement of Obligations
96

17.8
Integration
97

-4-

LOAN AND SECURITY AGREEMENT

          THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into
as of June 25, 2001, between and among, on the one hand, the lenders identified
on the signature pages hereof (such lenders, together with their respective
successors and assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), FOOTHILL CAPITAL CORPORATION, a
California corporation, as the arranger and administrative agent for the Lenders
(“Agent”), HELLER FINANCIAL, INC., a Delaware corporation (hereinafter
“Heller”), and THE CIT GROUP/BUSINESS CREDIT, INC., a New York corporation
(hereinafter “CITBC”) and, on the other hand, PALM, INC., a Delaware
corporation(“Borrower”).

          The parties agree as follows:


1. DEFINITIONS AND CONSTRUCTION.

     1.1 Definitions. As used in this Agreement, the following terms shall have
the following definitions:

          “Account Debtor” means any Person who is or who may become obligated
under, with respect to, or on account of, an Account.

          “Accounts” means “accounts” (as that term is defined in the Code), and
any and all supporting obligations in respect thereof.

          “Acquisition” means any purchase or other acquisition by Borrower of
the Stock of any other Person.

          “Additional Documents” has the meaning set forth in Section 4.4.

          “Advances” has the meaning set forth in Section 2.1.

          “Affiliate” means, as applied to any Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person, whether through the ownership of Stock, by contract, or
otherwise; provided, however, that, for purposes of the definition of Eligible
Accounts, Eligible Foreign Accounts, and Section 7.14 hereof: (a) any Person
which owns directly or indirectly 10% or more of the securities having ordinary
voting power for the election of directors or other members of the governing
body of a Person or 10% or more of the partnership or other ownership interests
of a Person (other than as a limited partner of such Person) shall be deemed to
control such Person, (b) each director (or comparable manager) of a Person shall
be deemed to be an Affiliate of such Person, and (c) each partnership or joint

-1-

venture in which a Person is a partner or joint venturer shall be deemed to be
an Affiliate of such Person.

          “Agent” means Foothill, solely in its capacity as agent for the
Lenders hereunder, and any successor thereto.

          “Agents” means Agent, Documentation Agent, and Syndication Agent.

          “Agent’s Account” means an account at a bank designated by Agent from
time to time as the account into which Borrower shall make all payments to Agent
for the benefit of the Lender Group and into which the Lender Group shall make
all payments to Agent under this Agreement and the other Loan Documents; unless
and until Agent notifies Borrower and the Lender Group to the contrary, Agent’s
Account shall be that certain deposit account bearing account number [ * ] and
maintained by Agent with The Chase Manhattan Bank, 4 New York Plaza, 15th Floor,
New York, New York 10004, ABA # [ *].

          “Agent Advances” has the meaning set forth in Section 2.3(e)(i).

          “Agent’s Liens” means the Liens granted by Borrower to Agent for the
benefit of the Lender Group under this Agreement or the other Loan Documents.

          “Agent-Related Persons” means Agent together with its Affiliates,
officers, directors, employees, and agents.

          “Agreed Currency” means (i) Dollars, (ii) so long as such currencies
remain Eligible Currencies, the lawful currency of each Specified State and the
Euro, and (iii) any other Eligible Currency which Borrower requests Agent to
include as an Agreed Currency hereunder and which is acceptable to Agents. If,
after the designation by Agent of any currency as an Agreed Currency, (a)
currency control or other exchange regulations are imposed in the country in
which such currency is issued with the result that different types of such
currency are introduced, (b) such currency is, in the determination of the
Agent, no longer readily available or freely traded or (c) in the determination
of the Agent, an equivalent amount of such currency valued in Dollars at the
applicable Exchange Rate is not readily calculable, Agent shall promptly notify
Borrower, and such currency shall no longer be an Agreed Currency until such
time, if ever, as Agent agrees to reinstate such currency as an Agreed Currency.

          “Agreement” has the meaning set forth in the preamble hereto.

          “Applicable Prepayment Premium” means, as of any date of
determination, an amount equal to (a) during the period of time from and after
the date of the execution and delivery of this Agreement up to the date that is
the first anniversary of the Closing Date, 2% times the Maximum Revolver Amount
and (b) during the period of time from and including the date that is the first
anniversary of the Closing Date up to the date that is the second anniversary of
the Closing Date, 1% times the Maximum Revolver Amount.

[ * ] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

-2-

     “Assignee” has the meaning set forth in Section 14.1.

     “Assignment and Acceptance” means an Assignment and Acceptance in the form
of Exhibit A-1.

     “Authorized Person” means any officer or other employee of Borrower.

    “Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrower is entitled to borrow as Advances under Section 2.1 (after
giving effect to all then outstanding Obligations and all sublimits and reserves
applicable hereunder).

     “Bankruptcy Code” means the United States Bankruptcy Code, as in effect
from time to time.

     “Base LIBOR Rate” means the rate per annum, determined by Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate (rounded upwards, if necessary, to
the next 1/16%), on the basis of the rates at which Dollar deposits are offered
to major banks in the London interbank market on or about 11:00 a.m. (California
time) 2 Business Days prior to the commencement of the applicable Interest
Period, for a term and in amounts comparable to the Interest Period and amount
of the LIBOR Rate Loan requested by Borrower in accordance with this Agreement,
which determination shall be conclusive in the absence of manifest error.

     “Base Rate” means, the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.

     “Base Rate Loan” means each portion of an Advance that bears interest at a
rate determined by reference to the Base Rate.

     “Base Rate Margin” means, as of any date of determination, for the 3 month
period ended on the day prior to the applicable interest payment date, the
percentage points determined by the following matrix:

Average Amount of the Revolver Usage Base Rate Margin Less than $50,000,000 0.25
$50,000,000, or greater, up to and including
$125,000,000 0.75

 

-3-

greater than $125,000,000 1.00

             “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA) for which Borrower or any Subsidiary or ERISA Affiliate
of Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within
the past six years.

             “Board of Directors” means the board of directors (or comparable
managers) of Borrower or any committee thereof duly authorized to act on behalf
of the board.

             “Books” means Borrower’s now owned or hereafter acquired books and
records indicating, summarizing, or evidencing the Collateral.

             “Borrower” has the meaning set forth in the preamble to this
Agreement.

             “Borrower Collateral” means all of Borrower’s now owned or
hereafter acquired right, title, and interest in and to each of the following:

                       (a) Accounts,

                       (b) Books,

                       (c) Equipment,

                       (d) Intercompany Advances,

                       (e) Inventory,

                       (f) Real Property Collateral, and

                       (g) the proceeds and products, whether tangible or
intangible, of any of the foregoing, including proceeds of insurance covering
any or all of the foregoing, and all property resulting from the sale, exchange,
collection, or other disposition of any of the foregoing, or any portion thereof
or interest therein, and the proceeds thereof.

             “Borrower Inventory Loan Usage” means, as of any date of
determination, the then extant amount of Advances outstanding under Section
2.1(a)(x) of this Agreement.

             “Borrowing” means a borrowing hereunder consisting of Advances made
on the same day by the Lenders (or Agent on behalf thereof), or by Swing Lender
in the case of a Swing Loan, or by Agent in the case of an Agent Advance.

             “Borrowing Base” has the meaning set forth in Section 2.1.

             “Borrowing Base Certificate” means a certificate in the form of
Exhibit B-1.

 

-4-

           “Business Day” means any day that is not a Saturday, Sunday, or other
day on which national banks are authorized or required to close, except that, if
a determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

           “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

           “Capitalized Lease Obligation” means any Indebtedness represented by
obligations under a Capital Lease.

           “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 1 year from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

           “CFC” means a controlled foreign corporation (as that term is defined
in the IRC).

           “Change of Control” means (a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 35%, or more, of the Stock of Borrower
having the right to vote for the election of members of the Board of Directors,
or (b) a majority of the members of the Board of Directors do not constitute
Continuing Directors, or (c) Borrower ceases to directly or indirectly own and
control 100% of the outstanding capital Stock of each of its Material
Subsidiaries extant as of the Closing Date.

           “CITBC” has the meaning set forth in the preamble hereto.

           “Closing Date” means the date of the making of the initial Advance
(or other extension of credit) hereunder.

           “Code” means the California Uniform Commercial Code, as in effect
from time to time, including giving effect to revisions thereto that are
effective as of July 1, 2001.

 

-5-

          “Collateral” means any and all assets and rights and interests in or
to property pledged from time to time as security for the Obligations pursuant
to any pledge or security agreement that constitutes a Loan Document.

          “Collateral Access Agreement” means a landlord waiver, bailee letter,
or acknowledgment agreement of any lessor, warehouseman, processor, consignee,
or other Person in possession of, having a Lien upon, or having rights or
interests in the Equipment or Inventory, in each case, in form and substance
satisfactory to Agent.

           “Collections” means all cash, checks, drafts, and other customary
items of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds) of Borrower.

          “Commitment” means, with respect to each Lender, its Commitment and,
with respect to all Lenders, their Commitments, in each case as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 or on the signature page of the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder in accordance with the provisions
of Section 14.1.

           “Compliance Certificate” means a certificate substantially in the
form of Exhibit C-1 delivered by the chief financial officer of Borrower to
Agent.

           “Confidential Information” means written information that Borrower
expressly furnishes to Agent or the Lenders on a confidential basis, information
contained in the documents that Borrower furnishes to Agent pursuant to
subsections (a) through (j) of Section 6.2, or written information that Borrower
furnishes to Agent or the Lenders that relates to Borrower’s forecasts,
projections, strategic plans, or Intellectual Property, but does not include any
such information that is or becomes generally available to the public (other
than information that is or becomes available to the public as a result of
disclosure by Agent or a Lender in violation of Section 17.9) or that is or
becomes available to Agent or a Lender from a source other than Borrower or any
agent of Borrower unless Agent or such Lender knows, or reasonably should know,
that such source is breaching a duty of confidentiality to Borrower.

          “Continuing Director” means (a) any member of the Board of Directors
who was a director (or comparable manager) of Borrower on the date of this
Agreement, and (b) any individual who becomes a member of the Board of Directors
after the date of this Agreement if such individual was appointed or nominated
for election to the Board of Directors by a majority of the Continuing
Directors, but excluding any such individual originally proposed for election in
opposition to the Board of Directors in office at the date of this Agreement in
an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Borrower (as such terms are used in Rule
14a-11 under the Exchange Act) and whose initial assumption of office resulted
from such contest or the settlement thereof.

 

-6-

          “Daily Balance” means, with respect to each day during the term of
this Agreement, the amount of an Obligation owed at the end of such day.

          “DDA” means any checking or other demand deposit account maintained by
Borrower.

          “Default” means an event, condition, or default that, with the giving
of notice, the passage of time, or both, would be an Event of Default.

          “Defaulting Lender” means any Lender that fails to make any Advance
(or other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.

          “Defaulting Lender Rate” means (a) the Base Rate for the first 3 days
from and after the date the relevant payment is due, and (b) thereafter, at the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

          “Designated Account” means account number [ * ] of Borrower maintained
with Borrower’s Designated Account Bank, or such other deposit account of
Borrower (located within the United States) that has been designated as such, in
writing, by Borrower to Agent.

          “Designated Account Bank” means Bank of America, whose office is
located at 1850 Gateway Boulevard, Concord, California 94520, and whose ABA
number is [ * ].

          “Dilution” means, as of any date of determination, a percentage, based
upon the experience of the applicable Dilution Look Back Period that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Accounts of Borrower for goods sold or services rendered during such period, by
(b) Borrower’s Collections with respect to Accounts for goods sold or services
rendered during such period (excluding extraordinary items) plus the Dollar
amount of clause (a).

          “Dilution Look Back Period” means (a) from the date of execution of
this Agreement until August 31, 2001, the immediately prior 30 days, (b) from
September 1, 2001 until September 30, 2001, the immediately prior 60 days, and
(c) from and after October 1, 2001, the immediately prior 90 days.

          “Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Borrower’s Eligible Accounts or
Borrower’s Eligible Foreign Accounts by one percentage point for each percentage
point by which Dilution is in excess of 5%.

[ * ] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

-7-

          “Documentation Agent” means CITBC in its capacity as the documentation
agent under the Loan Documents, and its successors in such capacity.

          “Dollars” or “$” means United States dollars.

          “Domestic Accounts” means Accounts of Borrower with respect to which
the Account Debtor: (a) maintains its chief executive office in the United
States and is organized under the laws of the United States or any State
thereof, (b) is the United States or any department, agency, or instrumentality
of the United States, or (c) is any State of the United States.

          “Eligible Accounts” means those Domestic Accounts created by Borrower
in the ordinary course of its business, that arise out of Borrower’s sale of
goods or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made by Borrower in the Loan Documents,
and that are not excluded as ineligible by virtue of one or more of the criteria
set forth below; provided, however, that such criteria may be fixed and revised
from time to time by Agent in Agent’s Permitted Discretion to address the
results of any audit performed by Agent from time to time after the Closing
Date. In determining the amount to be included, Eligible Accounts shall be
calculated net of customer deposits and unapplied cash remitted to Borrower.
Eligible Accounts shall not include the following:

                 (a)    Accounts that the Account Debtor has failed to pay
within 90 days of original invoice date or Accounts with selling terms of more
than 60 days,

                 (b)    Accounts owed by an Account Debtor (or its Affiliates)
where 50% or more of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (a) above,

                 (c)    Accounts with respect to which the Account Debtor is an
employee, Affiliate, or agent of Borrower,

                 (d)    Accounts arising in a transaction wherein goods are
placed on consignment or are sold pursuant to a guaranteed sale, a sale or
return, a sale on approval, a bill and hold, or any other terms by reason of
which the payment by the Account Debtor may be conditional,

                 (e)    Accounts that are not payable in Dollars,

                 (f)    Accounts with respect to which the Account Debtor either
(i) does not maintain its chief executive office in the United States, or (ii)
is not organized under the laws of the United States or any state thereof, or
(iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof,

 

-8-

          (g) Accounts with respect to which the Account Debtor is (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§ 3727), or (ii) any state of the United States (exclusive, however, of (y)
Accounts owed by any state that does not have a statutory counterpart to the
Assignment of Claims Act, or (z) Accounts owed by any state that does have a
statutory counterpart to the Assignment of Claims Act as to which Borrower has
complied to Agent’s satisfaction),

          (h) Accounts with respect to which the Account Debtor is a creditor of
Borrower has or has asserted a right of setoff, has disputed its liability, or
has made any claim with respect to its obligation to pay the Account, to the
extent of such claim, right of setoff, or dispute,

          (i) Accounts with respect to an Account Debtor whose total obligations
owing to Borrower exceed 10% of all Eligible Accounts and Eligible Foreign
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, that Agent may, in its Permitted
Discretion, increase the foregoing percentage for any Account Debtor up to a
maximum of 20%; provided further, that in the case of Ingram Micro, the
foregoing percentage shall be deemed increased to 17% and, in the case of
Staples and Best Buy, the foregoing percentage shall be deemed increased to 15%
for each of such entities; provided further, that Agent may, in its Permitted
Discretion, decrease the foregoing percentage for any Account Debtor based on a
determination of the credit worthiness of such Account Debtor.

          (j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,

          (k) Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful; provided, however, that Agent agrees to
endeavor, in good faith, to provide Borrower with reasonably prompt verbal
notice of those material Account Debtors of Borrower that Agent deems to be
doubtful under the foregoing provision,

          (l) Accounts that are not subject to a valid and perfected first
priority Agent’s Lien,

          (m) Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or

          (n) Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Borrower of the subject contract for goods or services.

 

-9-

     “Eligible Currency” means any currency other than Dollars (a) that is
readily available, (b) that is freely traded, (c) in which deposits are
customarily offered to banks in the London interbank market, (d) that is
convertible into Dollars in the London interbank market, (e) as to which an
equivalent amount valued in Dollars at the applicable Exchange Rate may be
readily calculated, and (f) that is otherwise acceptable to Agent in its
Permitted Discretion.

     “Eligible Foreign Accounts” means those Foreign Accounts created by
Borrower in the ordinary course of business and that meet each of the criteria
applicable to Eligible Accounts except that they are excluded as eligible by
virtue of the one or more of the criteria set forth below:

     (a) Foreign Accounts that are not payable in Dollars, so long as such
Accounts are payable in an Agreed Currency, or

     (b) Foreign Accounts with respect to which the Account Debtor does not
maintain its chief executive office in the United States, or is not organized
under the laws of the United States or a state thereof, or a Specified State, so
long as (i) the Account Debtor maintains its chief executive office in a
Specified State, or (ii) is organized under the laws of a Specified State.

     “Eligible Inventory” means Inventory consisting of “current model” (as
determined by Agent in Agent’s Permitted Discretion) first quality finished
goods held for sale in the ordinary course of Borrower’s business located at one
of Borrower’s business locations set forth on Schedule E-1 (or in-transit
between any such locations), that complies with each of the representations and
warranties respecting Eligible Inventory made by Borrower in the Loan Documents,
and that is not excluded as ineligible by virtue of the one or more of the
criteria set forth below; provided, however, that such criteria may be fixed and
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any audit or appraisal performed by Agent from time to time after
the Closing Date. In determining the amount to be so included, Inventory shall
be valued at the lower of cost or market on a basis consistent with Borrower’s
historical accounting practices. An item of Inventory shall not be included in
Eligible Inventory if:

          (a) Borrower does not have good, valid, and marketable title thereto,

          (b) it is not located at one of the locations in the United States set
forth on Schedule E-1 or in transit from one such location to another such
location,

          (c) it is located on real property leased by Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor, warehouseman, or other third party, as the case may be,
and unless it is segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises,

 

-10-

               (d) it is not subject to a valid and perfected first priority
Agent’s Lien,

               (e) it consists of goods returned or rejected by Borrower’s
customers, or

               (f) it consists of goods that, in the reasonable determination of
Agent, are obsolete or slow moving, restrictive or custom items,
work-in-process, raw materials, or goods that constitute spare parts, packaging
and shipping materials, supplies used or consumed in Borrower’s business, bill
and hold goods, defective goods, “seconds,” or Inventory acquired on
consignment.

          “Eligible Transferee” means (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having total assets in
excess of $250,000,000, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent and Borrower, and
(f) during the continuation of an Event of Default, any other Person approved by
Agent.

          “Environmental Actions” means any complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials from (a) any assets, properties, or
businesses of Borrower or any predecessor in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by Borrower or any predecessor in interest.

          “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrower, relating
to the environment, employee health and safety, or Hazardous Materials,
including CERCLA; RCRA; the Federal Water Pollution Control Act, 33 USC § 1251
et seq; the Toxic Substances Control Act, 15 USC, § 2601 et seq; the Clean Air
Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 USC § 1801

 

-11-

et seq.; and the Occupational Safety and Health Act, 29 USC. §651 et seq. (to
the extent it regulates occupational exposure to Hazardous Materials); any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

          “Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.

          “Equipment” means “equipment” (as that term is defined in the Code),
including equipment, machinery, machine tools, motors, furniture, furnishings,
fixtures, vehicles (including motor vehicles), tools, parts, goods (other than
consumer goods, farm products, or Inventory), wherever located, including all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing.

          “Equipment Financing” means Indebtedness (including Capitalized Lease
Obligations) incurred to finance Borrower’s or its Material Subsidiaries’
Equipment (whether now owned or hereafter acquired).

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

          “ERISA Affiliate” means (a) any Person subject to ERISA whose
employees are treated as employed by the same employer as the employees of
Borrower under IRC Section 414(b), (b) any trade or business subject to ERISA
whose employees are treated as employed by the same employer as the employees of
Borrower under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which Borrower is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and Section
412 of the IRC, any Person subject to ERISA that is a party to an arrangement
with Borrower and whose employees are aggregated with the employees of Borrower
under IRC Section 414(o).

          “Event of Default” has the meaning set forth in Section 8.

          “Excess Availability” means the amount, as of the date any
determination thereof is to be made, equal to Availability minus the aggregate
amount, if any, of all trade payables of Borrower aged in excess of historical
levels with respect thereto and all book overdrafts of Borrower in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.

 

-12-

          “Exchange Act” means the Securities Exchange Act of 1934, as in effect
from time to time.

          “Exchange Rate” means and refers to the nominal rate of exchange
(vis-a-vis Dollars) for a currency other than Dollars published in the Wall
Street Journal (Western Edition) on the date of determination (which shall be a
Business Day on which the Wall Street Journal (Western Edition) is published),
expressed as the number of units of such other currency per one Dollar.

          “Euro” means the euro referred to in Council Regulation (EC) No.
1103/97 dated dune 17, 1997, passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of Economic and Monetary Union.

          “Fee Letter” means that certain fee letter, dated as of even date
herewith, between Borrower and Agent, in form and substance satisfactory to
Agent.

          “FEIN” means Federal Employer Identification Number.

          “Foothill” means Foothill Capital Corporation, a California
corporation.

          “Foreign Accounts” means any Accounts of Borrower other than Domestic
Accounts.

          “Foreign Exchange Reserve” means, as of any date of determination, a
reserve for foreign currency exchange rate risk with respect to the Eligible
Foreign Accounts in such amount as shall be determined by Agent in its Permitted
Discretion from time to time.

          “Funding Date” means the date on which a Borrowing occurs.

          “Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied.

          “Governing Documents” means, with respect to any Person, the
certificate or articles of incorporation, by-laws, or other organizational
documents of such Person.

          “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.

          “Hazardous Materials” means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties

 

-13-

such as ignitability, corrosivity, reactivity, carcinogenicity, reproductive
toxicity, or “EP toxicity”, (b) oil, petroleum, or petroleum derived substances,
natural gas, natural gas liquids, synthetic gas, drilling fluids, produced
waters, and other wastes associated with the exploration, development, or
production of crude oil, natural gas, or geothermal resources, (c) any flammable
substances or explosives or any radioactive materials, and (d) asbestos in any
form or electrical equipment that contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of 50 parts per
million.

          “Heller” has the meaning set forth in the preamble hereto.

          “Indebtedness” means, with respect to any Person, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations of such Person in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations of such Person under Capital Leases, (d) all obligations or
liabilities of any other Person secured by a Lien on any asset of such Person,
irrespective of whether such obligation or liability is assumed, (e) all
obligations of such Person for the deferred purchase price of assets (other than
trade debt incurred in the ordinary course of such Person’s business and
repayable in accordance with customary trade practices), and (f) any obligation
of such Person guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse to
such Person) any obligation of any other Person.

          “Indemnified Liabilities” has the meaning set forth in Section 11.3.

          “Indemnified Person” has the meaning set forth in Section 11.3.

          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other state
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

          “Intellectual Property” means all of Borrower’s patents, patent
applications, trademarks, trademark applications, tradenames, tradedress,
copyrights, copyright registrations, technology, know-how and processes used in
the conduct of the business of Borrower and its Material Subsidiaries.

          “Intercompany Advances” means loans or advances from Borrower or one
of its Subsidiaries to Borrower or one of its Subsidiaries.

          “Intercompany Subordination Agreement” means a subordination agreement
executed and delivered by Borrower, each of its Material Subsidiaries, and
Agent, the form and substance of which is satisfactory to Agent.

 

-14-

           “Interest Period” means, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan and ending
1, 2, or 3 months thereafter; provided, however, that (a) if any Interest Period
would end on a day that is not a Business Day, such Interest Period shall be
extended (subject to clauses (c)-(e) below) to the next succeeding Business Day,
(b) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (c) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (d) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and (e)
Borrower may not elect an Interest Period which will end after the Maturity
Date.

          “Inventory” means all “inventory” (as that term is defined in the
Code), including goods held for sale or lease or to be furnished under a
contract of service, goods that are leased as lessor, goods that are furnished
under a contract of service, and raw materials, work in process, or materials
used or consumed in business.

          “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising from the
sale of goods or rendition of services in the ordinary course of business
consistent with past practice), purchases or other acquisitions for
consideration of Indebtedness or Stock, and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

          “IP License” means a license, in form and substance satisfactory to
Agent, between Borrower and Agent whereby Borrower grants to Agent a fully paid,
worldwide, non-cancelable license to use and exploit Borrower’s Intellectual
Property in connection with the exercise by Agent of one or more of its remedies
in respect of the Collateral.

          “IRC” means the Internal Revenue Code of 1986, as in effect from time
to time.

          “Irish Borrower” means Palm Global Operations Ltd., a corporation
organized under the laws of the Republic of Ireland.

          “Irish Debenture” means, collectively, those certain fixed and
floating charge debentures, executed and delivered by Irish Borrower in favor of
Agent, in form and substance satisfactory to Agent.

 

-15-

          “Irish Guaranty” means a guaranty executed and delivered by Borrower
of the Indebtedness of the Irish Borrower owing under the Irish Loan Documents,
the form and substance of which is satisfactory to Agent.

          “Irish Loan Agreement” means a loan agreement between and among Agent,
the Lenders, and the Irish Borrower providing for the making of advances by the
Lenders to Irish Borrower in a maximum amount outstanding at any one time not to
exceed the Maximum Irish Loan Amount.

          “Irish Loan Documents” means, collectively, such instruments,
agreements, and documents (including a pledge of the Stock of Irish Borrower and
a guaranty of the Indebtedness of UK Borrower under the UK Loan Agreement, in
each case, if doing so is permitted by applicable law and would not create a
material tax obligation) as Agent may require in order to evidence and secure
the obligations of the Irish Borrower, including the Irish Loan Agreement, the
Irish Security Documents, and the Irish Guaranty.

          “Irish Loan Usage” means, as of any date of determination, the then
extant amount of Indebtedness outstanding under the Irish Loan Agreement.

          “Irish Security Documents” means, collectively, such instruments,
agreements, and documents governed by the laws of Ireland as Agent may require
in order to secure the Indebtedness of Irish Borrower under the Irish Loan
Agreement, including the Irish Debenture.

          “Issuing Lender” means Foothill or any other Lender that, at the
request of Borrower and with the consent of Agent agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing L/Cs or L/C
Undertakings pursuant to Section 2.12.

          “L/C” has the meaning set forth in Section 2.12(a).

          “L/C Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit.

          “L/C Undertaking” has the meaning set forth in Section 2.12(a).

          “Lender” and “Lenders” have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 14.1.

          “Lender Group” means, individually and collectively, each of the
Lenders (including the Issuing Lender) and Agent.

          “Lender Group Expenses” means all (a) costs or expenses required to be
paid by Borrower under any of the Loan Documents that are paid or incurred by
the Lender Group, (b) actual fees or charges paid or incurred by Agent in
connection with the Lender

 

-16-

Group’s transactions with Borrower, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches), filing, recording,
publication, appraisal (including periodic Collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) actual costs and
expenses incurred by Agent in the disbursement of funds to Borrower (by wire
transfer or otherwise), (d) actual charges paid or incurred by Agent resulting
from the dishonor of checks, (e) reasonable costs and expenses paid or incurred
by the Lender Group to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent related to audit examinations
of the Books to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement, (g) reasonable costs and expenses of
third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with
Borrower or any guarantor of the Obligations, (h) Agent’s reasonable fees and
expenses (including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, or amending the Loan Documents, and (i) Agent’s and
each Lender’s reasonable fees and expenses (including attorneys fees) incurred
in terminating, enforcing (including attorneys fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning Borrower or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral.

          “Lender-Related Person” means, with respect to any Lender, such
Lender, together with such Lender’s Affiliates, and the officers, directors,
employees, and agents of such Lender.

          “Letter of Credit” means an L/C or an L/C Undertaking, as the context
requires.

          “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit plus 100% of the
amount of outstanding time drafts accepted by an Underlying Issuer as a result
of drawings under Underlying Letters of Credit.

          “LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

          “LIBOR Notice” means a written notice in the form of Exhibit L-1.

          “LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan,
the rate per annum determined by Agent (rounded upwards, if necessary, to the
next 1/16%) by dividing (a) the Base LIBOR Rate for such Interest Period, by (b)
100% minus the Reserve

 

-17-

Percentage. The LIBOR Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage.

          “LIBOR Rate Loan” means each portion of an Advance that bears interest
at a rate determined by reference to the LIBOR Rate.

          “LIBOR Rate Margin” means, as of any date of determination, for the 3
month period ended on the day prior to the applicable interest payment date, the
percentage points determined by the following matrix:

Average Amount of the Revolver Usage LIBOR Rate Margin Less than $50,000,000
2.25 $50,000,000, or greater, up to and including
$125,000,000 2.75 greater than $125,000,000 3.00

          “Lien” means any interest in an asset securing an obligation owed to,
or a claim by, any Person other than the owner of the asset, whether such
interest shall be based on the common law, statute, or contract, whether such
interest shall be recorded or perfected, and whether such interest shall be
contingent upon the occurrence of some future event or events or the existence
of some future circumstance or circumstances, including the lien or security
interest arising from a mortgage, deed of trust, encumbrance, pledge,
hypothecation, assignment, deposit arrangement, security agreement, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

          “Loan Account” has the meaning set forth in Section 2.10.

          “Loan Documents” means this Agreement, the US Cash Management
Agreements, the Fee Letter, the Intercompany Subordination Agreement, the
Letters of Credit, the Mortgages, the Officers’ Certificate, any note or notes
executed by Borrower in connection with this Agreement and payable to a member
of the Lender Group, and any other agreement entered into, now or in the future,
by Borrower and the Lender Group in connection with this Agreement.

          “Material Adverse Change” means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of Borrower and its Material Subsidiaries,
taken as a whole, (b) a material impairment of Borrower’s and its Material
Subsidiaries’ ability to perform their obligations under the Loan Documents to
which they are parties or of the Lender Group’s ability to

 

-18-

enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of the Agent’s Liens with respect
to the Collateral as a result of an action or failure to act on the part of
Borrower.

          “Material Subsidiary” means Irish Borrower or UK Borrower, as the
context requires.

          “Maturity Date” has the meaning set forth in Section 3.4.

          “Maximum Irish Loan Amount” means, as of any date of determination,
the result of (a) $10,000,000, minus (b) the amount by which the sum of the
Revolver Usage plus the UK Loan Usage exceeds $140,000,000.

          “Maximum Revolver Amount” means, as of any date of determination, the
result of (a) $150,000,000; provided, however, that if all or any portion of the
Intellectual Property is sold or otherwise transferred other than pursuant to a
Permitted IP Transaction or, if thereafter, Borrower fails to maintain at least
a majority equity interest in the IP Subsidiary or IP Subsidiaries, as the case
may be, that are the subject of such Permitted IP Transaction or the IP
Subsidiary or IP Subsidiaries, as the case may be, that are the subject of such
Permitted IP Transaction issues Prohibited Indebtedness or Prohibited Preferred
Stock, then such amount will be reduced, on a dollar for dollar basis up to a
maximum of $50,000,000, by (i) the amount of proceeds received by Borrower in
connection with such sale or transfer, or (ii) if Borrower makes such transfer
pursuant to a partnership or joint venture with one or more third Persons, the
amount equal to the fair market value of Intellectual Property contributed to
such joint venture, measured in relation to the value of the interest received
and capital contributions made by such third Person or Persons, as the case may
be, minus (b) the then extant amount of the sum of the Irish Loan Usage and the
UK Loan Usage.

          “Maximum UK Loan Amount” means, as of any date of determination, the
result of (a) $20,000,000, minus (b) the amount by which the sum of the Revolver
Usage plus the Irish Loan Usage exceeds $130,000,000.

          “Mortgages” means, individually and collectively, one or more
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by
Borrower in favor of Agent, for the benefit of the Lender Group, in form and
substance satisfactory to Agent, that encumber the Real Property Collateral and
the related improvements thereto.

          “Obligations” means all loans, Advances, debts, principal, interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), contingent reimbursement obligations with respect to
outstanding Letters of Credit, premiums, liabilities (including all amounts
charged to Borrower’s Loan Account pursuant hereto), obligations, fees
(including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that, but for the provisions of
the Bankruptcy Code, would have accrued), lease payments, guaranties (including
the Irish Guaranty and the UK Guaranty), covenants, and duties of any kind and
description owing by Borrower to the Lender Group pursuant to or evidenced by
the Loan Documents and

 

-19-

irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
Borrower is required to pay or reimburse by the Loan Documents, by law, or
otherwise. Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all amendments, changes, extensions, modifications,
renewals replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any Insolvency Proceeding.

          “Officers’ Certificate” means the representations and warranties of
officers form submitted by Agent to Borrower, together with Borrower’s completed
responses to the inquiries set forth therein, the form and substance of such
responses to be satisfactory to Agent.

          “Originating Lender” has the meaning set forth in Section 14.1(e).

          “Overadvance” has the meaning set forth in Section 2.5.

          “Participant” has the meaning set forth in Section 14.1(e).

          “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

          "Permitted Dispositions" means (a) sales or other dispositions by
Borrower and its Material Subsidiaries of Equipment that is substantially worn,
damaged, or obsolete in the ordinary course of business, (b) sales by Borrower
and its Material Subsidiaries of Inventory to buyers in the ordinary course of
business, (c) the use or transfer of money or Cash Equivalents by Borrower and
its Material Subsidiaries in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents, and (d) the sale, licensing, or
other disposition for fair market value by Borrower or its Material Subsidiaries
of patents, trademarks, copyrights, and other intellectual property rights;
provided, however, that prior to or concurrent with any such sale, license, or
other disposition, Borrower or its Material Subsidiaries, as applicable, must
retain or obtain sufficient rights to use (as determined by Agent in its
Permitted Discretion) the subject intellectual property as to enable Borrower or
its Material Subsidiaries, as applicable, to continue to conduct its business in
the ordinary course and such rights shall assignable to Agent or inure to the
benefit of Agent (as determined by Agents in their Permitted Discretion) in
order to enable Agent to dispose of the Collateral in the event of an Event of
Default.

          “Permitted Equipment Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness or Equipment Financing incurred after
the date of this Agreement in an aggregate principal amount outstanding at any
one time not in excess of $20,000,000.

          “Permitted Holder” means the Persons set forth on Schedule P-1.

 

-20-

          “Permitted Intercompany Advances” means Intercompany Advances so long
as (a) no Default or Event of Default exists at the time of the making of any
Intercompany Advance or would exist after giving effect thereto, (b) after
giving effect to the making of such Intercompany Advance, the Person that is
acting as the lender with respect thereto is Solvent, (c) the Intercompany
Subordination Agreement is in full force and effect with respect to the proposed
Intercompany Advance, (d) after giving effect to the making of such Intercompany
Advance, the Person that is acting as the borrower with respect thereto is
Solvent, (e) if Borrower, Irish Borrower or UK Borrower is the Person acting as
the lender with respect thereto and a Subsidiary that is not a Material
Subsidiary is the Person acting as the borrower with respect thereto, such
Intercompany Advance is made in the ordinary course of business and the amount
of such Intercompany Advance does not exceed such Subsidiary’s current working
capital requirements and it does not have more than one month’s worth of cash or
Cash Equivalents after giving effect thereto, (f) in cases not covered by clause
(e) above, if Borrower is the Person acting as the lender with respect thereto,
it has Availability plus cash and Cash Equivalents that have been pledged to
Agent (and are subject to a control agreement in favor of Agent) in an amount
not less than $75,000,000 after giving effect thereto, (g) in cases not covered
by clause (e) above, if Irish Borrower is the Person acting as the lender with
respect thereto, it has availability under the Irish Loan Agreement plus cash
and Cash Equivalents that have been pledged to Agent (and are subject to a
control agreement in favor of Agent) of not less than $5,000,000 after giving
effect thereto, and (h) in cases not covered by clause (e) above, if UK Borrower
is the Person acting as the lender with respect thereto, it has availability
under the UK Loan Agreement plus cash and Cash Equivalents that have been
pledged to Agent (and are subject to a control agreement in favor of Agent) of
not less than $10,000,000 after giving effect thereto.

          “Permitted Investments” means (a) Investments made during the time
period from the date of this Agreement to the Closing Date if such investments
are consistent with the investment policies of Borrower existing on the date
hereof; provided, however, that after the Closing Date, Borrower and its
Material Subsidiaries shall not be permitted to make such type of investments
unless the Agents approve such investment policies prior to the Closing Date,
such approval not to be unreasonably withheld, (b) Investments in Cash
Equivalents, (c) Investments in negotiable instruments for collection, (d)
advances made in connection with purchases of goods or services in the ordinary
course of business, (e) Permitted Intercompany Advances, (f) Investments
existing on the Closing Date disclosed in Schedule P-2, (g) Investments made in
connection with transactions otherwise permitted by this Agreement, (h)
Investments consisting of (i) travel advances, employee relocation loans and
other employee loans and advances in the ordinary course of business and (ii)
non-cash loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or pursuant to employee stock purchase plans or
agreements approved by Borrower’s Board of Directors, (i) Investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of Account Debtors, (j) Investments consisting of notes receivable or of prepaid
royalties and other credit extensions to, customers and suppliers in the
ordinary course of business, (k) Investments pursuant to or arising under
currency agreements or interest rate agreements entered into in the ordinary
course of business, (l) Investments in deposit accounts maintained by Borrower
or its Material Subsidiaries, (m)

 

-21-

Permitted Non-Cash Acquisitions, and (n) Investments in an aggregate amount not
to exceed $ [ * ] so long as such Investments are designed to foster an enhanced
business relationship with the Person in which the Investment is made.

          “Permitted IP Transaction” means [ * ].

          “Permitted Liens” means (a) Liens held by Agent for the benefit of
Agent and the Lenders, (b) Liens for unpaid taxes that either (i) are not yet
delinquent, or (ii) do not constitute an Event of Default hereunder and are the
subject of Permitted Protests, (c) Liens set forth on Schedule P-3, (d) the
interests of lessors under operating leases, (e) Liens of providers of Equipment
Financing or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Equipment Indebtedness and so long as
such Lien attaches only to the assets financed and the proceeds thereof, (f)
Liens arising by operation of law in favor of warehousemen, landlords, carriers,
mechanics, materialmen, laborers, or suppliers, incurred in the ordinary course
of business of Borrower and not in connection with the borrowing of money, and
which Liens either (i) are for sums not yet delinquent, or (ii) are the subject
of Permitted Protests, (g) Liens arising from deposits made in connection with
obtaining worker’s compensation or other unemployment insurance, (h) Liens or
deposits to secure performance of bids, tenders, or leases incurred in the
ordinary course of business of Borrower and not in connection with the borrowing
of money, (i) Liens granted as security for surety or appeal bonds in connection
with obtaining such bonds in the ordinary course of business of Borrower, (j)
Liens resulting from any judgment or award that is not an Event of Default
hereunder, (k) Liens with respect to the Real Property Collateral that are
exceptions to the commitments for title insurance issued in connection with the
Mortgages, as accepted by Agent, and (l) with respect to any Real Property that
is not part of the Real Property Collateral, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof by Borrower.

          “Permitted Non-Cash Acquisition” means, during the term of this
Agreement, [ * ]:

          [ * ]

[ * ] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

-22-

[ * ]

          “Permitted Preferred Stock” means and refers to any Preferred Stock
issued by Borrower (and not by one or more of its Subsidiaries) that is not
Prohibited Preferred Stock.

          “Permitted Protest” means the right of Borrower to protest any Lien
(other than any such Lien that secures the Obligations), taxes (other than
payroll taxes or taxes that are the subject of a United States federal tax
lien), or rental payment, provided that (a) a reserve with respect to such
obligation is established on the Books in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by
Borrower in good faith, and (c) Agent is satisfied that, while any such protest
is pending, there will be no impairment of the enforceability, validity, or
priority of any of the Agent’s Liens.

          “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

          “Preferred Stock” means, as applied to the capital Stock of any
Person, the capital Stock of any class or classes (however designated) that is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of capital Stock of any other class of such Person.

[ * ] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

-23-

          “Prohibited Indebtedness” means, with respect to any Person, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, or other similar instruments and
all reimbursement or other obligations of such Person in respect of letters of
credit, bankers acceptances, interest rate swaps, or other financial products,
(c) all obligations or liabilities of any other Person secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, and (d) any obligation of such Person guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse to such Person) any obligation of any other
Person.

          “Prohibited Preferred Stock” means any Preferred Stock (other than
Permitted Preferred Stock) that by its terms is mandatorily redeemable or
subject to any other payment obligation (including any obligation to pay
dividends, other than dividends of shares of Preferred Stock of the same class
and series payable in kind or dividends of shares of common Stock) on or before
a date that is more than 2 years after the Maturity Date, or, on or before the
date that is more than 2 years after the Maturity Date, is redeemable at the
option of the holder thereof for cash or assets or securities (other than
distributions in kind of shares of Preferred Stock of the same class and series
or of shares of common Stock).

          “Projections” means Borrower’s forecasted (a) balance sheets, (b)
profit and loss statements, and (c) cash flow statements, all prepared on a
basis consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

          “Pro Rata Share” means:

               (a) with respect to a Lender’s obligation to make Advances and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, the percentage obtained by dividing (i) such Lender’s Commitment, by
(ii) the aggregate Commitments of all Lenders,

               (b) with respect to a Lender’s obligation to participate in
Letters of Credit, to reimburse the Issuing Lender, and to receive payments of
fees with respect thereto, the percentage obtained by dividing (i) such Lender’s
Commitment, by (ii) the aggregate Revolver of all Lenders,

               (c) with respect to all other matters (including the
indemnification obligations arising under Section 16.7), the percentage obtained
by dividing (i) such Lender’s Commitment, by (ii) the aggregate amount of
Commitments of all Lenders; provided, however, that, in each case, in the event
all Commitments have been terminated, Pro Rata Share shall be determined
according to the Commitments in effect immediately prior to such termination.

          “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within

 

-24-

20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

          “Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower that is on deposit with
banks, or in securities accounts with securities intermediaries, or any
combination thereof, and which such deposit account or securities account is
maintained by a branch office located within the United States.

          “Real Property” means any estates or interests in real property now
owned or hereafter acquired by Borrower and the improvements thereto.

          “Real Property Collateral” means the parcel or parcels of Real
Property identified on Schedule R-1 and any Real Property hereafter acquired by
Borrower.

          “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

          “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or (d)
conduct any other actions authorized by 42 USC § 9601.

          “Report” has the meaning set forth in Section 16.17.

          “Required Availability” means Excess Availability and Qualified Cash
in an amount of not less than $ [ * ].

          “Required Lenders” means, at any time, any two or more Lenders whose
Pro Rata Shares aggregate more than 50% of the Commitments, or if the
Commitments have been terminated irrevocably, more than 50% of the Obligations
then outstanding.

          “Reserve Percentage” means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.

          “Revolver Usage” means, as of any date of determination, the sum of
(a) the then extant amount of outstanding Advances, plus (b) the then extant
amount of the Letter of Credit Usage.

[ * ] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

-25-

          “Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

          “SEC” means the United States Securities and Exchange Commission and
any successor thereto.

          “Settlement” has the meaning set forth in Section 2.3(f)(i).

          “Settlement Date” has the meaning set forth in Section 2.3(f)(i).

          “Solvent” means, with respect to any Person on a particular date, that
such Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

          “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

          “Specified State” means, England, Scotland, Wales, Ireland, Australia,
France, Germany, Italy, New Zealand, Canada, Norway, Finland, Switzerland,
Sweden, Belgium, Japan, Singapore, the Netherlands, or any other country
approved by Agent in its sole discretion.

          “Subordinated Debt” means Indebtedness of Borrower, the principal of
which will not mature or be subject to a sinking fund within one year of the
Maturity Date, and the repayment terms and conditions and subordination
provisions of which are satisfactory to Agent in its reasonable discretion, it
being understood that Agent will consult with the other Agents regarding such
repayment terms and conditions and subordination provisions.

          “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

          “Swing Lender” means Foothill or any other Lender that, at the request
of Borrower and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender hereunder.

          “Swing Loan” has the meaning set forth in Section 2.3(d)(i).

 

-26-

          “Syndication Agent” means Heller in its capacity as the syndication
agent under the Loan Documents, and its successors in such capacity.

          “Taxes” has the meaning set forth in Section 16.11.

          “Triggering Event” means either (a) the occurrence and continuation of
an Event of Default, or (b) the first date on which the amount of Availability
(calculated, prior to the Closing Date, as if the conditions precedent in
Section 3.1 have been satisfied) plus Qualified Cash that has been pledged to
Agent and subject to a control agreement (in form and substance satisfactory to
Agent) is equal to or less than $ [ * ].

          “Underlying Issuer” means a third Person which is the beneficiary of
an L/C Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.

          “Underlying Letter of Credit” means a letter of credit that has been
issued by an Underlying Issuer.

          “UK Borrower” means Palm Europe Limited, a corporation organized under
the laws of the United Kingdom.

          “UK Debenture” means, collectively, those certain fixed and floating
charge debentures, executed and delivered by UK Borrower in favor of Agent, in
form and substance satisfactory to Agent.

          “UK Guaranty” means a guaranty executed and delivered by Borrower of
the Indebtedness of the UK Borrower owing under the UK Loan Documents, the form
and substance of which is satisfactory to Agent.

          “UK Loan Agreement” means a loan agreement between and among Agent,
the Lenders, and the UK Borrower providing for the making of advances by the
Lenders to UK Borrower in a maximum amount outstanding at any one time not to
exceed the Maximum UK Loan Amount.

          “UK Loan Documents” means, collectively, such instruments, agreements,
and documents (including a pledge of the Stock of UK Borrower and a guaranty of
the Indebtedness of Irish Borrower under the Irish Loan Agreement, in each case,
if doing so is permitted by applicable law and would not create a material tax
obligation) as Agent may require in order to evidence and secure the obligations
of the UK Borrower, including the UK Loan Agreement, the UK Security Documents,
and the UK Guaranty.

          “UK Loan Usage” means, as of any date of determination, the then
extant amount of Indebtedness outstanding under the UK Loan Agreement.

[ * ] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

-27-

          “UK Security Documents” means, collectively, such instruments,
agreements, and documents governed by the laws of England as Agent may require
in order to secure the Indebtedness of UK Borrower under the UK Loan Agreement,
including the UK Debenture.

          “US Cash Management Bank” has the meaning set forth in Section 2.7(a).

          “US Cash Management Account” has the meaning set forth in Section
2.7(a).

          “US Cash Management Agreements” means those certain cash management
service agreements, in form and substance satisfactory to Agent, each of which
is among Borrower, Agent and one of the US Cash Management Banks.

          “Voidable Transfer” has the meaning set forth in Section 17.7.

          “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.

     1.2 Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

     1.3 Code.  Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein.

     1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the other Loan Documents to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any requirement of a writing
contained herein or in the other Loan Documents shall be satisfied by the
transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

-28-

     1.5 Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

2. LOAN AND TERMS OF PAYMENT.

     2.1 Revolver Advances.

               (a) Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each Lender agrees (severally, not jointly or
jointly and severally) to make advances (“Advances”) to Borrower in an amount at
any one time outstanding not to exceed such Lender’s Pro Rata Share of an amount
equal to the lesser of (i) the Maximum Revolver Amount less the Letter of Credit
Usage, or (ii) the Borrowing Base less the Letter of Credit Usage. For purposes
of this Agreement, “Borrowing Base,” as of any date of determination, shall mean
the result of:

                              (w) $30,000,000 minus (up to a maximum of
$30,000,000) the fair market value of any Real Property Collateral that has been
condemned or taken by eminent domain, plus

                              (x) the lesser of

                                       (i) the result of

                                           (1) 85% of the Dollar amount of
Borrower’s Eligible Accounts, plus

                                            (2) the lesser of:

                                                  (A) $20,000,000, and

                                                  (B) 75% of the Dollar amount
of Borrower’s Eligible Foreign Accounts, less

                                            (3) the amount, if any, of the
Dilution Reserve, and

                                      (ii) an amount equal to 83.3% of the
Dollar amount of Borrower’s Collections with respect to Borrower’s Accounts for
the immediately preceding 90 day period, plus

                              (y) the lowest of

                                       (i) $50,000,000,

 

-29-

                                         (ii) 60% of the Dollar value of
Borrower’s Eligible Inventory,

                                         (iii) 50% of the amount of credit
availability created by clause (x) above, minus

                              (z) the aggregate amount of reserves, if any,
established by Agent under Section 2.1(b).

                (b) Anything to the contrary in this Section 2.1
notwithstanding, Agent shall have the right to establish reserves in such
amounts, and with respect to such matters, as Agent in its Permitted Discretion
shall deem necessary or appropriate, against the Borrowing Base, including
reserves with respect to (i) sums that Borrower is required to pay (such as
taxes, assessments, insurance premiums, or, in the case of leased assets, rents
or other amounts payable under such leases) and has failed to pay under any
Section of this Agreement or any other Loan Document, (ii) amounts owing by
Borrower to any Person to the extent secured by a Lien on, or trust over, any of
the Collateral (other than any existing Permitted Lien set forth on Schedule P-3
which is specifically identified thereon as entitled to have priority over the
Agent’s Liens), which Lien or trust, in the Permitted Discretion of Agent likely
would have a priority superior to the Agent’s Liens (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, (iii) 3 months rent for each leased location of Borrower at which
Eligible Inventory is stored and for which an acceptable Collateral Access
Agreement has not been received by Agent (irrespective of whether any rent is
currently due), and (iv) the Foreign Exchange Reserve.

                    (c) The Lenders shall have no obligation to make additional
Advances hereunder to the extent such additional Advances would cause the
Revolver Usage to exceed the Maximum Revolver Amount.

                    (d) Amounts borrowed pursuant to this Section may be repaid
and, subject to the terms and conditions of this Agreement, reborrowed at any
time during the term of this Agreement.

     2.2 [Intentionally omitted.]

     2.3 Borrowing Procedures and Settlements.

                    (a) Procedure for Borrowing. Each Borrowing shall be made by
an irrevocable written request by an Authorized Person delivered to Agent (which
notice must be received by Agent no later than 10:00 a.m. (California time) on
the Business Day prior to the date that is the requested Funding Date in the
case of a request for an Advance specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day; provided,
however, that in the case of a request for Swing Loan in an amount of
$10,000,000 or less, such notice will be timely received if it is received by
Agent no later

-30-

than 10:00 a.m. (California time) on the Business Day that is the requested
Funding Date) specifying (i) the amount of such Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day. At Agent’s election, in
lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time, with such
telephonic notice to be confirmed in writing within 24 hours of the giving of
such notice.

                    (b) Agent’s Election. Promptly after receipt of a request
for a Borrowing pursuant to Section 2.3(a), Agent shall elect, in its
discretion, (i) to have the terms of Section 2.3(c) apply to such requested
Borrowing, or (ii) if the Borrowing is for an Advance, to request Swing Lender
to make a Swing Loan pursuant to the terms of Section 2.3(d) in the amount of
the requested Borrowing; provided, however, that if Swing Lender declines in its
sole discretion to make a Swing Loan pursuant to Section 2.3(d), Agent shall
elect to have the terms of Section 2.3(c) apply to such requested Borrowing.

                    (c) Making of Advances.

>         (i)     In the event that Agent shall elect to have the terms of this
> Section 2.3(c) apply to a requested Borrowing as described in Section 2.3(b),
> then promptly after receipt of a request for a Borrowing pursuant to Section
> 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m. (California
> time) on the Business Day immediately preceding the Funding Date applicable
> thereto, by telecopy, telephone, or other similar form of transmission, of the
> requested Borrowing. Each Lender shall make the amount of such Lender’s Pro
> Rata Share of the requested Borrowing available to Agent in immediately
> available funds, to Agent’s Account, not later than 10:00 a.m. (California
> time) on the Funding Date applicable thereto. After Agent’s receipt of the
> proceeds of such Advances, upon satisfaction of the applicable conditions
> precedent set forth in Section 3 hereof, Agent shall make the proceeds thereof
> available to Borrower on the applicable Funding Date by transferring
> immediately available funds equal to such proceeds received by Agent to
> Borrower’s Designated Account; provided, however, that, subject to the
> provisions of Section 2.3(i), Agent shall not request any Lender to make, and
> no Lender shall have the obligation to make, any Advance if Agent shall have
> actual knowledge that (1) one or more of the applicable conditions precedent
> set forth in Section 3 will not be satisfied on the requested Funding Date for
> the applicable Borrowing unless such condition has been waived, or (2) the
> requested Borrowing would exceed the Availability on such Funding Date.
> 
>          (ii)    Unless Agent receives notice from a Lender on or prior to the
> Closing Date or, with respect to any Borrowing after the Closing Date, at
> least 1 Business Day prior to the date of such Borrowing, that such Lender
> will not make available as and when required hereunder to Agent for the
> account of Borrower the amount of that Lender’s Pro Rata Share of the
> Borrowing, Agent may assume that each Lender has made or will make such amount
> available to Agent in immediately available funds on the Funding Date and
> Agent may (but shall not be so required), in reliance upon such assumption,
> make available to Borrower on such date a corresponding amount. If and to the
> extent any Lender shall not have made its full amount available to

-31-

> Agent in immediately available funds and Agent in such circumstances has made
> available to Borrower such amount, that Lender shall on the Business Day
> following such Funding Date make such amount available to Agent, together with
> interest at the Defaulting Lender Rate for each day during such period. A
> notice submitted by Agent to any Lender with respect to amounts owing under
> this subsection shall be conclusive, absent manifest error. If such amount is
> so made available, such payment to Agent shall constitute such Lender’s
> Advance on the date of Borrowing for all purposes of this Agreement. If such
> amount is not made available to Agent on the Business Day following the
> Funding Date, Agent will notify Borrower of such failure to fund and, upon
> demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
> together with interest thereon for each day elapsed since the date of such
> Borrowing, at a rate per annum equal to the interest rate applicable at the
> time to the Advances composing such Borrowing. The failure of any Lender to
> make any Advance on any Funding Date shall not relieve any other Lender of any
> obligation hereunder to make an Advance on such Funding Date, but no Lender
> shall be responsible for the failure of any other Lender to make the Advance
> to be made by such other Lender on any Funding Date.
> 
>           (iii)    Agent shall not be obligated to transfer to a Defaulting
> Lender any payments made by Borrower to Agent for the Defaulting Lender’s
> benefit, and, in the absence of such transfer to the Defaulting Lender, Agent
> shall transfer any such payments to each other non-Defaulting Lender member of
> the Lender Group ratably in accordance with their Commitments (but only to the
> extent that such Defaulting Lender’s Advance was funded by the other members
> of the Lender Group) or, if so directed by Borrower and if no Default or Event
> of Default had occurred and is continuing (and to the extent such Defaulting
> Lender’s Advance was not funded by the Lender Group), retain same to be
> re-advanced to Borrower as if such Defaulting Lender had made Advances to
> Borrower. Subject to the foregoing, Agent may hold and, in its Permitted
> Discretion, re-lend to Borrower for the account of such Defaulting Lender the
> amount of all such payments received and retained by it for the account of
> such Defaulting Lender. Solely for the purposes of voting or consenting to
> matters with respect to the Loan Documents, such Defaulting Lender shall be
> deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
> zero. This Section shall remain effective with respect to such Lender until
> (x) the Obligations under this Agreement shall have been declared or shall
> have become immediately due and payable, (y) the non-Defaulting Lenders,
> Agent, and Borrower shall have waived such Defaulting Lender’s default in
> writing, or (z) the Defaulting Lender makes its Pro Rata Share of the
> applicable Advance and pays to Agent all amounts owing by

-32-

> Defaulting Lender in respect thereof. The operation of this Section shall not
> be construed to increase or otherwise affect the Commitment of any Lender, to
> relieve or excuse the performance by such Defaulting Lender or any other
> Lender of its duties and obligations hereunder, or to relieve or excuse the
> performance by Borrower of its duties and obligations hereunder to Agent or to
> the Lenders other than such Defaulting Lender. Any such failure to fund by any
> Defaulting Lender shall constitute a material breach by such Defaulting Lender
> of this Agreement and shall entitle Borrower at its option, upon written
> notice to Agent, to arrange for a substitute Lender to assume the Commitment
> of such Defaulting Lender, such substitute Lender to be acceptable to Agent.
> In connection with the arrangement of such a substitute Lender, the Defaulting
> Lender shall have no right to refuse to be replaced hereunder, and agrees to
> execute and deliver a completed form of Assignment and Acceptance Agreement in
> favor of the substitute Lender (and agrees that it shall be deemed to have
> executed and delivered such document if it fails to do so) subject only to
> being repaid its share of the outstanding Obligations (including an assumption
> of its Pro Rata Share of the Risk Participation Liability) without any premium
> or penalty of any kind whatsoever; provided further, however, that any such
> assumption of the Commitment of such Defaulting Lender shall not be deemed to
> constitute a waiver of any of the Lender Groups’ or Borrower’s rights or
> remedies against any such Defaulting Lender arising out of or in relation to
> such failure to fund.
> 
>           (d)  Making of Swing Loans.
> 
>           (i)    In the event Agent shall elect, with the consent of Swing
> Lender, as a Lender, to have the terms of this Section 2.3(d) apply to a
> requested Borrowing as described in Section 2.3(b), Swing Lender as a Lender
> shall make such Advance in the amount of such Borrowing (any such Advance made
> solely by Swing Lender as a Lender pursuant to this Section 2.3(d) being
> referred to as a “Swing Loan” and such Advances being referred to collectively
> as “Swing Loans”) available to Borrower on the Funding Date applicable thereto
> by transferring immediately available funds to Borrower’s Designated Account.
> Each Swing Loan is an Advance hereunder and shall be subject to all the terms
> and conditions applicable to other Advances, except that no such Swing Loan
> shall be eligible for the LIBOR Option and all payments on any Swing Loan
> shall be payable to Swing Lender as a Lender solely for its own account (and
> for the account of the holder of any participation interest with respect to
> such Swing Loan). Subject to the provisions of Section 2.3(i), Agent shall not
> request Swing Lender as a Lender to make, and Swing Lender as a Lender shall
> not make, any Swing Loan if Agent has actual knowledge that (i) one or more of
> the applicable conditions precedent set forth in Section 3 will not be
> satisfied on the requested Funding Date for the applicable Borrowing unless
> such condition has been waived, or (ii) the requested Borrowing would exceed
> the Availability on such Funding

-33-

Date. Swing Lender as a Lender shall not otherwise be required to determine
whether the applicable conditions precedent set forth in Section 3 have been
satisfied on the Funding Date applicable thereto prior to making, in its sole
discretion, any Swing Loan.

>           (ii)      The Swing Loans shall be secured by the Agent’s Liens,
> shall constitute Advances and Obligations hereunder, and shall bear interest
> at the rate applicable from time to time to Advances that are Base Rate Loans.

                      (e) Agent Advances.

>           (i)      Agent hereby is authorized by Borrower and the Lenders,
> from time to time after the Closing Date, in Agent’s sole discretion, (1)
> after the occurrence and during the continuance of a Default or an Event of
> Default, or (2) at any time that any of the other applicable conditions
> precedent set forth in Section 3 have not been satisfied, to make Advances to
> Borrower on behalf of the Lenders that Agent, in its Permitted Discretion
> deems necessary or desirable (A) to preserve or protect the Collateral, or any
> portion thereof, (B) to enhance the likelihood of repayment of the
> Obligations, or (C) to pay any other amount chargeable to Borrower pursuant to
> the terms of this Agreement, including Lender Group Expenses and the costs,
> fees, and expenses described in Section 10 (any of the Advances described in
> this Section 2.3(e) shall be referred to as “Agent Advances”). Each Agent
> Advance is an Advance hereunder and shall be subject to all the terms and
> conditions applicable to other Advances, except that no such Agent Advance
> shall be eligible for the LIBOR Option and all payments thereon shall be
> payable to Agent solely for its own account (and for the account of the holder
> of any participation interest with respect to such Agent Advance).
> 
>           (ii)      The Agent Advances shall be repayable on demand and
> secured by the Agent’s Liens granted to Agent under the Loan Documents, shall
> constitute Advances and Obligations hereunder, and shall bear interest at the
> rate applicable from time to time to Advances that are Base Rate Loans.

                      (f) Settlement. It is agreed that each Lender’s funded
portion of the Advances is intended by the Lenders to equal, at all times, such
Lender’s Pro Rata Share of the outstanding Advances. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of or enforceable by Borrower) that in
order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the Advances, the Swing Loans, and the
Agent Advances shall take place on a periodic basis in accordance with the
following provisions:

>           (i)      Agent shall request settlement (“Settlement”) with the
> Lenders on a weekly basis (or on a more frequent basis if so determined by
> Agent) or upon termination of the Loan Agreement (1) on behalf of Swing
> Lender, with respect to each outstanding Swing Loan, (2) for itself, with
> respect to each

-34-

> > Agent Advance, and (3) with respect to Collections received, as to each by
> > notifying the Lenders by telecopy, telephone, or other similar form of
> > transmission, of such requested Settlement, no later than 2:00 p.m.
> > (California time) on the Business Day immediately prior to the date of such
> > requested Settlement (the date of such requested Settlement being the
> > “Settlement Date”). Such notice of a Settlement Date shall include a summary
> > statement of the amount of outstanding Advances, Swing Loans, and Agent
> > Advances for the period since the prior Settlement Date. Subject to the
> > terms and conditions contained herein (including Section 2.3(c)(iii)): (y)
> > if a Lender’s balance of the Advances, Swing Loans, and Agent Advances
> > exceeds such Lender’s Pro Rata Share of the Advances, Swing Loans, and Agent
> > Advances as of a Settlement Date, then Agent shall, by no later than 12:00
> > p.m. (California time) on the Settlement Date, transfer in immediately
> > available funds to the account of such Lender as such Lender may designate,
> > an amount such that each such Lender shall, upon receipt of such amount,
> > have as of the Settlement Date, its Pro Rata Share of the Advances, Swing
> > Loans, and Agent Advances, and (z) if a Lender’s balance of the Advances,
> > Swing Loans, and Agent Advances is less than such Lender’s Pro Rata Share of
> > the Advances, Swing Loans, and Agent Advances as of a Settlement Date, such
> > Lender shall no later than 12:00 p.m. (California time) on the Settlement
> > Date transfer in immediately available funds to the Agent’s Account, an
> > amount such that each such Lender shall, upon transfer of such amount, have
> > as of the Settlement Date, its Pro Rata Share of the Advances, Swing Loans,
> > and Agent Advances. Such amounts made available to Agent under clause (z) of
> > the immediately preceding sentence shall be applied against the amounts of
> > the applicable Swing Loan or Agent Advance and, together with the portion of
> > such Swing Loan or Agent Advance representing Swing Lender’s Pro Rata Share
> > thereof, shall constitute Advances of such Lenders. If any such amount is
> > not made available to Agent by any Lender on the Settlement Date applicable
> > thereto to the extent required by the terms hereof, Agent shall be entitled
> > to recover for its account such amount on demand from such Lender together
> > with interest thereon at the Defaulting Lender Rate.
> > 
> >           (ii)      In determining whether a Lender’s balance of the
> > Advances, Swing Loans, and Agent Advances is less than, equal to, or greater
> > than such Lender’s Pro Rata Share of the Advances, Swing Loans, and Agent
> > Advances as of a Settlement Date, Agent shall, as part of the relevant
> > Settlement, apply to such balance the portion of payments actually received
> > in good funds by Agent with respect to principal, interest, fees payable by
> > Borrower and allocable to the Lenders hereunder, and proceeds of Collateral.
> > To the extent that a net amount is owed to any such Lender after such
> > application, such net amount shall be distributed by Agent to that Lender as
> > part of such next Settlement.

-35-

> > >      (iii) Between Settlement Dates, Agent, to the extent no Agent
> > > Advances or Swing Loans are outstanding, may pay over to Swing Lender any
> > > payments received by Agent, that in accordance with the terms of this
> > > Agreement would be applied to the reduction of the Advances, for
> > > application to Swing Lender’s Pro Rata Share of the Advances. If, as of
> > > any Settlement Date, Collections received since the then immediately
> > > preceding Settlement Date have been applied to Swing Lender’s Pro Rata
> > > Share of the Advances other than to Swing Loans, as provided for in the
> > > previous sentence, Swing Lender shall pay to Agent for the accounts of the
> > > Lenders, and Agent shall pay to the Lenders, to be applied to the
> > > outstanding Advances of such Lenders, an amount such that each Lender
> > > shall, upon receipt of such amount, have, as of such Settlement Date, its
> > > Pro Rata Share of the Advances. During the period between Settlement
> > > Dates, Swing Lender with respect to Swing Loans, Agent with respect to
> > > Agent Advances, and each Lender (subject to the effect of letter
> > > agreements between Agent and individual Lenders) with respect to the
> > > Advances other than Swing Loans and Agent Advances, shall be entitled to
> > > interest at the applicable rate or rates payable under this Agreement on
> > > the daily amount of funds employed by Swing Lender, Agent, or the Lenders,
> > > as applicable.

                                                 (g) Notation. Agent shall
record on its books the principal amount of the Advances owing to each Lender,
including the Swing Loans owing to Swing Lender, and Agent Advances owing to
Agent, and the interests therein of each Lender, from time to time. In addition,
each Lender is authorized, at such Lender’s option, to note the date and amount
of each payment or prepayment of principal of such Lender’s Advances in its
books and records, including computer records, such books and records
constituting conclusive evidence, absent manifest error, of the accuracy of the
information contained therein.

                                                  (h) Lenders’ Failure to
Perform. All Advances (other than Swing Loans and Agent Advances) shall be made
by the Lenders contemporaneously and in accordance with their Pro Rata Shares.
It is understood that (i) no Lender shall be responsible for any failure by any
other Lender to perform its obligation to make any Advance (or other extension
of credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

                                                  (i) Optional Overadvances. Any
contrary provision of this Agreement notwithstanding, the Lenders hereby
authorize Agent or Swing Lender, as applicable, and Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Advances (including Swing Loans) to Borrower notwithstanding that an
Overadvance exists or thereby would be created, so long as (i) after giving
effect to such Advances (including a Swing Loan), the outstanding Revolver Usage
does not exceed the Borrowing Base by more than $10,000,000, (ii) after giving
effect to such Advances (including a Swing Loan), the outstanding Revolver Usage
(except for and

 

-36-

 

excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount, and (iii) at the
time of the making of any such Advance (including any Swing Loan), Agent does
not believe, in good faith, that the Overadvance created by such Advance will be
outstanding for more than 30 days; provided, however, that the authorization
described in this Section 2.3(i) may be revoked by the Required Lenders at any
time by written notice to Agent. The foregoing provisions are for the exclusive
benefit of Agent, Swing Lender, and the Lenders and are not intended to benefit
Borrower in any way. The Advances and Swing Loans, as applicable, that are made
pursuant to this Section 2.3(i) shall be subject to the same terms and
conditions as any other Advance or Swing Loan, as applicable, except that they
shall not be eligible for the LIBOR Option and the rate of interest applicable
thereto shall be the rate applicable to Advances that are Base Rate Loans under
Section 2.6(c) hereof without regard to the presence or absence of a Default or
Event of Default.

>                               (i) In the event Agent obtains actual knowledge
> that the Revolver Usage exceeds the amounts permitted by the preceding
> paragraph, regardless of the amount of, or reason for, such excess, Agent
> shall notify Lenders as soon as practicable (and prior to making any (or any
> additional) intentional Overadvances (except for and excluding amounts charged
> to the Loan Account for interest, fees, or Lender Group Expenses) unless Agent
> determines that prior notice would result in imminent harm to the Collateral
> or its value), and the Lenders with Revolver Commitments thereupon shall,
> together with Agent, jointly determine the terms of arrangements that shall be
> implemented with Borrower intended to reduce, within a reasonable time, the
> outstanding principal amount of the Advances to Borrower to an amount
> permitted by the preceding paragraph. In the event Agent or any Lender
> disagrees over the terms of reduction or repayment of any Overadvance, the
> terms of reduction or repayment thereof shall be implemented according to the
> determination of the Required Lenders.

>                               (ii) Each Lender with a Revolver Commitment
> shall be obligated to settle with Agent as provided in Section 2.3(f) for the
> amount of such Lender’s Pro Rata Share of any unintentional Overadvances by
> Agent reported to such Lender, any intentional Overadvances made as permitted
> under this Section 2.3(i), and any Overadvances resulting from the charging to
> the Loan Account of interest, fees, or Lender Group Expenses.
> 
> 2.4     Payments.
> 
>                                (a) Payments by Borrower.

>                                                              (i) Except as
> otherwise expressly provided herein, all payments by Borrower shall be made to
> Agent’s Account for the account of the Lender Group and shall be made in
> immediately available funds, no later than 11:00 a.m. (California time) on the
> date specified herein. Any payment
> 
> -37-
> 
>  

>  received by Agent later than 11:00 a.m. (California time) shall be deemed to
> have been received on the following Business Day and any applicable interest
> or fee  shall  continue to accrue until such following Business Day.
> 
>                    (ii)   Unless Agent receives notice from Borrower prior to
> the date on which any payment is due to the Lenders that Borrower will not
> make such payment in full as and when required, Agent may assume that Borrower
> has made (or will make) such payment in full to Agent on such date in
> immediately available funds and Agent may (but shall not be so required), in
> reliance upon such assumption, distribute to each Lender on such due date an
> amount equal to the amount then due such Lender. If and to the extent Borrower
> does not make such payment in full to Agent on the date when due, each Lender
> severally shall repay to Agent on demand such amount distributed to such
> Lender, together with interest thereon at the Defaulting Lender Rate for each
> day from the date such amount is distributed to such Lender until the date
> repaid
> 
>          (b)   Apportionment and Application of Payments.
> 
>          (i)    Except as otherwise provided with respect to Defaulting
> Lenders and except as otherwise provided in the Loan Documents (including
> letter agreements between Agent and individual Lenders), aggregate principal
> and interest payments shall be apportioned ratably among the Lenders
> (according to the unpaid principal balance of the Obligations to which such
> payments relate held by each Lender) and payments of fees and expenses (other
> than fees or expenses that are for Agent’s separate account, after giving
> effect to any letter agreements between Agent and individual Lenders) shall be
> apportioned ratably among the Lenders having a Pro Rata Share of the type of
> Commitment or Obligation to which a particular fee relates. All payments shall
> be remitted to Agent and all such payments (other than payments received while
> no Default or Event of Default has occurred and is continuing and which relate
> to the payment of principal or interest of specific Obligations or which
> relate to the payment of specific fees), and all proceeds of Accounts or other
> Collateral received by Agent, shall be applied as follows:

  (A)   first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,           (B)   second, to pay any Lender Group
Expenses then due to the Lenders under the Loan Documents, on a ratable   basis,
until paid in full,         (C)   third, to pay any fees then due to Agent (for
its separate accounts, after giving effect to any letter agreements   between
Agent and individual Lenders) under the Loan Documents until paid in full,

-38-

> >  

> > > (D) fourth, to pay any fees then due to any or all of the Lenders (after
> > > giving effect to any letter agreements between Agent and individual
> > > Lenders) under the Loan Documents, on a ratable basis, until paid in full,
> > > 
> > > (E) fifth, to pay interest due in respect of all Agent Advances, until
> > > paid in full,
> > > 
> > > (F) sixth, ratably to pay interest due in respect of the Advances (other
> > > than Agent Advances) and the Swing Loans until paid in full,
> > > 
> > > (G) seventh, to pay the principal of all Agent Advances until paid in
> > > full,
> > > 
> > > (H) eighth, to pay the principal of all Swing Loans until paid in full,
> > > 
> > > (I) ninth, to pay the principal of all Advances until paid in full,
> > > 
> > > (J) tenth, if an Event of Default has occurred and is continuing, to
> > > Agent, to be held by Agent, for the ratable benefit of Issuing Lender and
> > > Lenders, as cash collateral in an amount up to 105% of the then extant
> > > Letter of Credit Usage until paid in full,
> > > 
> > > (K) eleventh, to pay any other Obligations (including the Obligations of
> > > Borrower then owing under the Irish Guaranty or the UK Guaranty) until
> > > paid in full, and
> > > 
> > > (L) twelfth, to Borrower (to be wired to the Designated Account) or such
> > > other Person entitled thereto under applicable law.
> > 
> >          (ii)   Agent promptly shall distribute to each Lender, pursuant to
> > the applicable wire instructions received from each Lender in writing, such
> > funds as it may be entitled to receive, subject to a Settlement delay as
> > provided in Section 2.3(h).
> > 
> >          (iii)  In each instance, so long as no Default or Event of Default
> > has occurred and is continuing, Section 2.4(b) shall not be deemed to apply
> > to any payment by Borrower specified by Borrower to be for the payment of
> > specific Obligations then due and payable (or prepayable) under any
> > provision of this Agreement.
> > 
> >          (iv)  For purposes of the foregoing, “paid in full” means payment
> > of all amounts owing under the Loan Documents according to the terms
> > thereof, including loan fees, service fees, professional fees, interest (and
> > specifically including interest accrued after the commencement of any
> > Insolvency

-39-

> > Proceeding), default interest, interest on interest, and expense
> > reimbursements, whether or not the same would be or is allowed or disallowed
> > in whole or in part in any Insolvency Proceeding.
> > 
> >                   (v) In the event of a direct conflict between the priority
> > provisions of this Section 2.4 and other provisions contained in any other
> > Loan Document, it is the intention of the parties hereto that such priority
> > provisions in such documents shall be read together and construed, to the
> > fullest extent possible, to be in concert with each other. In the event of
> > any actual, irreconcilable conflict that cannot be resolved as aforesaid,
> > the terms and provisions of this Section 2.4 shall control and govern.

        2.5 Overadvances.   If, at any time or for any reason, the amount of
Obligations owed by Borrower to the Lender Group pursuant to Sections 2.1 and
2.12 is greater than either the Dollar or percentage limitations set forth in
Sections 2.1 or 2.12, (an “Overadvance”), Borrower immediately shall pay to
Agent, in cash, the amount of such excess, which amount shall be used by Agent
to reduce the Obligations in accordance with the priorities set forth in Section
2.4(b). In addition, Borrower hereby promises to pay the Obligations (including
principal, interest, fees, costs, and expenses) in Dollars in full to the Lender
Group as and when due and payable under the terms of this Agreement and the
other Loan Documents.

       2.6   Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations

                              (a) Interest Rates. Except as provided in clause
(c) below, all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof as follows (i) if the relevant Obligation is an
Advance that is a LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate
plus the LIBOR Rate Margin, and (ii) otherwise, at a per annum rate equal to the
Base Rate plus the Base Rate Margin. The foregoing notwithstanding, at no time
shall any portion of the Obligations bear interest on the Daily Balance thereof
at a per annum rate less than 6% per annum. To the extent that interest accrued
hereunder at the rate set forth herein would be less than the foregoing minimum
daily rate, the interest rate chargeable hereunder for such day automatically
shall be deemed increased to the minimum rate.

                              (b) Letter of Credit Fee. Borrower shall pay Agent
(for the ratable benefit of the Lenders with a Revolver Commitment, subject to
any letter agreement between Agent and individual Lenders), a Letter of Credit
fee (in addition to the charges, commissions, fees, and costs set forth in
Section 2.12(e)) which shall accrue at a rate equal to 1.50% per annum times the
Daily Balance of the undrawn amount of all outstanding Letters of Credit.

                              (c) Default Rate. Upon the occurrence and during
the continuation of an Event of Default (and at the election of Agent or the
Required Lenders),

-40-

> > > >                   (i)     all Obligations (except for undrawn Letters of
> > > > Credit ) that have been charged to the Loan Account pursuant to the
> > > > terms hereof shall bear interest on  the Daily Balance thereof at a per
> > > > annum rate equal to 3 percentage points above the per annum rate
> > > > otherwise applicable hereunder, and
> > > > 
> > > >                  (ii)     the Letter of Credit fee provided for above
> > > > shall be increased to 3 percentage points above the per annum rate
> > > > otherwise applicable hereunder.                       
> 
>                               (d) Payment. Interest and all fees payable
> hereunder shall be earned monthly and (other than Letter of Credit Fees and
> the unused line fee) due and payable, in arrears, on the first day of each
> month at any time that Obligations or Commitments are outstanding. The Letter
> of Credit Fees and the unused line fee payable hereunder shall be earned
> monthly and due and payable, in arrears, on the first day of each third month
> (commencing with October 1, 2001) at any time that Obligations or Commitments
> are outstanding. Borrower hereby authorizes Agent, from time to time without
> prior notice to Borrower, to charge such interest and fees, all Lender Group
> Expenses (as and when incurred), the charges, commissions, fees, and costs
> provided for in Section 2.12(e) (as and when accrued or incurred), the fees
> and costs provided for in Section 2.11 (as and when accrued or incurred), and
> all other payments as and when due and payable under any Loan Document to
> Borrower’s Loan Account, which amounts thereafter constitute Advances
> hereunder and shall accrue interest at the rate then applicable to Advances
> hereunder. Any interest not paid when due shall be compounded by being charged
> to Borrower’s Loan Account and shall thereafter constitute Advances hereunder
> and shall accrue interest at the rate then applicable to Advances that are
> Base Rate Loans hereunder.
> 
>                               (e) Computation. All interest and fees
> chargeable under the Loan Documents shall be computed on the basis of a 360
> day year for the actual number of days elapsed. In the event the Base Rate is
> changed from time to time hereafter, the rates of interest hereunder based
> upon the Base Rate automatically and immediately shall be increased or
> decreased by an amount equal to such change in the Base Rate.
>                     
> 
>                               (f) Intent to Limit Charges to Maximum Lawful
> Rate. In no event shall the interest rate or rates payable under this
> Agreement, plus any other amounts paid in connection herewith, exceed the
> highest rate permissible under any law that a court of competent jurisdiction
> shall, in a final determination, deem applicable. Borrower and the Lender
> Group, in executing and delivering this Agreement, intend legally to agree
> upon the rate or rates of interest and manner of payment stated within it;
> provided, however, that, anything contained herein to the contrary
> notwithstanding, if said rate or rates of interest or manner of payment
> exceeds the maximum allowable under applicable law, then, ipso facto, as of
> the date of this Agreement, Borrower is and shall be liable only for the
> payment of such maximum as allowed by law, and payment received from Borrower
> in excess of such legal maximum, whenever received, shall be applied to reduce
> the principal balance of the Obligations to the extent of such excess.

-41-


 


2.7 CASH MANAGEMENT

                               (a) Borrower shall (i) establish and maintain
cash management services of a type and on terms satisfactory to Agent at one or
more of the banks set forth on Schedule 2.7(a) (each, a “US Cash Management
Bank”), and shall request in writing and otherwise take such reasonable steps to
ensure that all of its Account Debtors forward payment of the amounts owed by
them directly to such US Cash Management Bank, and (ii) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all Collections (including those sent directly by
Account Debtors to a US Cash Management Bank) into a bank account in Agent’s
name (a “US Cash Management Account”) at one of the US Cash Management Banks.

                               (b) Each US Cash Management Bank shall establish
and maintain US Cash Management Agreements with Agent and Borrower, in form and
substance acceptable to Agent. Each such US Cash Management Agreement shall
provide, among other things, that (i) all items of payment deposited in such US
Cash Management Account and proceeds thereof are held by such US Cash Management
Bank as agent or bailee-in-possession for Agent, (ii) the US Cash Management
Bank has no rights of setoff or recoupment or any other claim against the
applicable US Cash Management Account other than for payment of its service fees
and other charges directly related to the administration of such US Cash
Management Account and for returned checks or other items of payment, and (iii)
from and after the date that it receives written notification from Agent, it
immediately will forward by daily sweep all amounts in the applicable US Cash
Management Account to the Agent’s Account. Anything contained herein into the
contrary notwithstanding, Agent agrees that it shall not provide the
above-described notice to the US Cash Management Bank unless and until a
Triggering Event has occurred. Once a Triggering Event has occurred, Agent shall
be free to exercise its right to issue such notice and the subsequent
elimination of the subject Triggering Event shall not eliminate the
effectiveness of such notice.

                               (c) So long as no Default or Event of Default has
occurred and is continuing, Borrower may amend Schedule 2.7(a) to add or replace
a US Cash Management Bank or US Cash Management Account; provided, however, that
(i) such prospective US Cash Management Bank shall be satisfactory to Agent and
Agent shall have consented in writing in advance to the opening of such US Cash
Management Account with the prospective US Cash Management Bank, and (ii) prior
to the time of the opening of such US Cash Management Account, Borrower and such
prospective US Cash Management Bank shall have executed and delivered to Agent a
US Cash Management Agreement. Borrower shall close any of its US Cash Management
Accounts (and establish replacement cash management accounts in accordance with
the foregoing sentence) promptly and in any event within 30 days of notice from
Agent that the creditworthiness of any US Cash Management Bank is no longer
acceptable in Agent’s reasonable judgment, or as promptly as practicable and in
any event within 60 days of notice from Agent that the operating performance,
funds transfer, or availability procedures or performance of the US Cash
Management Bank with respect to US Cash Management Accounts or Agent’s liability
under any US Cash

-42-

Management Agreement with such US Cash Management Bank is no longer acceptable
in Agent’s reasonable judgment.

                      (d) The US Cash Management Accounts shall be cash
collateral accounts, with all cash, checks and similar items of payment in such
accounts securing payment of the Obligations, and in which Borrower is hereby
deemed to have granted a Lien to Agent.

   2.8 Crediting Payments.  The receipt of any payment item by Agent (whether
from transfers to Agent by the US Cash Management Banks pursuant to the US Cash
Management Agreements or otherwise) shall not be considered a payment on account
unless such payment item is a wire transfer of immediately available federal
funds made to the Agent’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. (California time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

     2.9 Designated Account. Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance, Agent Advance, or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

    2.10 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Agent Advances and
Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued by Issuing Lender for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses. In accordance with Section 2.8, the Loan Account will be
credited with all payments received by Agent from Borrower or for Borrower’s
account, including all amounts received in the Agent’s Account from any US Cash
Management Bank. Agent shall render statements regarding the Loan Account to
Borrower, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses owing, and such
statements shall be conclusively presumed to be correct and accurate and
constitute an account stated between

-43-

Borrower and the Lender Group unless, within 30 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.

        2.11      Fees. Borrower shall pay to Agent the following fees and
charges, which fees and charges shall be non-refundable when paid (irrespective
of whether this Agreement is terminated thereafter) and, in the case of clause
(a) below shall be apportioned ratably amongst the Lenders based upon their
respective Pro Rata Shares, and in the case of clause (b) below shall be
apportioned among the Lenders in accordance with the terms of letter agreements
between Agent and individual Lenders:

                                   (a) Unused Line Fee. From and after the date
hereof and during the term of this Agreement, an unused line fee in an amount
equal to 0.50% per annum times the result of (a) the Maximum Revolver Amount,
less (b) the sum of (i) the average Daily Balance of Advances that were
outstanding during the immediately preceding month, plus (ii) the average Daily
Balance of the Letter of Credit Usage during the immediately preceding month.

                                   (b) Fee Letter Fees. As and when due and
payable under the terms of the Fee Letter, Borrower shall pay to Agent the fees
set forth in the Fee Letter, and

                                   (c) Audit, Appraisal, and Valuation Charges.
For the separate account of Agent, audit, appraisal, and valuation fees and
charges as follows (i) a fee of $750 per day, per auditor, plus out-of-pocket
expenses for each financial audit of Borrower performed by personnel employed by
Agent; provided, however, that, so long as no Event of Default shall have
occurred and be continuing, Borrower shall not be obligated to pay such fees and
expenses in respect of more than 4 such audits in any calendar year, (ii) if
implemented, a one time charge of $3,000 plus out-of-pocket expenses for
expenses for the establishment of electronic collateral reporting systems, (iii)
a fee of $1,500 per day per appraiser, plus out-of-pocket expenses, for each
appraisal of the Collateral performed by personnel employed by Agent, and (iv)
the actual charges paid or incurred by Agent if it elects to employ the services
of one or more third Persons to perform financial audits of Borrower, to
appraise the Collateral, or any portion thereof, or to assess Borrower’s
business valuation; provided, however, that, so long as no Event of Default
shall have occurred and be continuing, Borrower shall not be obligated to pay
such fees and expenses in respect of more than 1 such appraisal or valuation in
any calendar year.


         2.12      LETTERS OF CREDIT

                                    (a) Subject to the terms and conditions of
this Agreement, the Issuing Lender agrees to issue letters of credit for the
account of Borrower (each, an “L/C”) or to purchase participations or execute
indemnities or reimbursement obligations (each such undertaking, an “L/C
Undertaking”) with respect to letters of credit issued by an Underlying Issuer
(as of the Closing Date, the prospective Underlying Issuer is to be Wells Fargo)
for the account of Borrower. To request the issuance of an L/C or an L/C
Undertaking (or the amendment, renewal, or extension of an outstanding L/C or
L/C Undertaking), Borrower

 

-44-

shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and Agent (reasonably in advance of the requested date of
issuance, amendment, renewal, or extension) a notice requesting the issuance of
an L/C or L/C Undertaking, or identifying the L/C or L/C Undertaking to be
amended, renewed, or extended, the date of issuance, amendment, renewal, or
extension, the date on which such L/C or L/C Undertaking is to expire, the
amount of such L/C or L/C Undertaking, the name and address of the beneficiary
thereof (or the beneficiary of the Underlying Letter of Credit, as applicable),
and such other information as shall be necessary to prepare, amend, renew, or
extend such L/C or L/C Undertaking. If requested by the Issuing Lender, Borrower
also shall be an applicant under the application with respect to any Underlying
Letter of Credit that is to be the subject of an L/C Undertaking. The Issuing
Lender shall have no obligation to issue a Letter of Credit if any of the
following would result after giving effect to the requested Letter of Credit:

> > >           (i)            the Letter of Credit Usage would exceed the
> > > Borrowing Base less the amount of outstanding Advances, or
> > > 
> > >          (ii)           the Letter of Credit Usage would exceed
> > > $10,000,000, or         
> > > 
> > >          (iii)          the Letter of Credit Usage would exceed the
> > > Maximum Revolver Amount less the then extant amount of outstanding
> > > Advances.

                                       Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall have an expiry date no later than 30 days
prior to the Maturity Date and all such Letters of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrower
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if Borrower
shall have received written or telephonic notice of such L/C Disbursement prior
to 10:00 a.m., California time, on such date, or, if such notice has not been
received by Borrower prior to such time on such date, then not later than 11:00
a.m., California time, on the Business Day that Borrower receives such notice,
if such notice is received prior to 10:00 a.m., California time, on the date of
receipt, and, in the absence of such reimbursement, the L/C Disbursement
immediately and automatically shall be deemed to be an Advance hereunder and,
thereafter, shall bear interest at the rate then applicable to Advances that are
Base Rate Loans under Section 2.6. To the extent an L/C Disbursement is deemed
to be an Advance hereunder, Borrower’s obligation to reimburse such L/C
Disbursement shall be discharged and replaced by the resulting Advance. Promptly
following receipt by Agent of any payment from Borrower pursuant to this
paragraph, Agent shall distribute such payment to the Issuing Lender or, to the
extent that Lenders have made payments pursuant to Section 2.12(c) to reimburse
the Issuing Lender, then to such Lenders and the Issuing Lender as their
interest may appear.

 

-45-

                    (b) Promptly following receipt of a notice of L/C
Disbursement pursuant to Section 2.12(a), each Lender with a Revolver Commitment
agrees to fund its Pro Rata Share of any Advance deemed made pursuant to the
foregoing subsection on the same terms and conditions as if Borrower had
requested such Advance and Agent shall promptly pay to Issuing Lender the
amounts so received by it from the Lenders. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the Issuing Lender or the Lenders with
Revolver Commitment, the Issuing Lender shall be deemed to have granted to each
Lender with a Revolver Commitment, and each Lender with a Revolver Commitment
shall be deemed to have purchased, a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of the Risk Participation Liability of
such Letter of Credit, and each such Lender agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of any payments made
by the Issuing Lender under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender with a Revolver Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of each L/C Disbursement made by
the Issuing Lender and not reimbursed by Borrower on the date due as provided in
clause (a) of this Section, or of any reimbursement payment required to be
refunded to Borrower for any reason. Each Lender with a Revolver Commitment
acknowledges and agrees that its obligation to deliver to Agent, for the account
of the Issuing Lender, an amount equal to its respective Pro Rata Share pursuant
to this Section 2.12(b) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in Section
3 hereof. If any such Lender fails to make available to Agent the amount of such
Lender’s Pro Rata Share of any payments made by the Issuing Lender in respect of
such Letter of Credit as provided in this Section, Agent (for the account of the
Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

                    (c) Borrower hereby agrees to indemnify, save, defend, and
hold the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit; provided, however, that Borrower shall not
be obligated hereunder to indemnify for any loss, cost, expense, or liability
that is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless with respect to any loss, cost, expense

-46-

(including reasonable attorneys fees), or liability incurred by the Lender Group
under any L/C Undertaking as a result of the Lender Group’s indemnification of
any Underlying Issuer; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability that is caused
by the gross negligence or willful misconduct of the Issuing Lender or any other
member of the Lender Group.

                                  (d) Borrower hereby authorizes and directs any
Underlying Issuer to deliver to the Issuing Lender all instruments, documents,
and other writings and property received by such Underlying Issuer pursuant to
such Underlying Letter of Credit and to accept and rely upon the Issuing
Lender’s instructions with respect to all matters arising in connection with
such Underlying Letter of Credit and the related application.

                                  (e) Any and all charges, commissions, fees,
and costs incurred by the Issuing Lender relating to Underlying Letters of
Credit shall be Lender Group Expenses for purposes of this Agreement and
immediately shall be reimbursable by Borrower to Agent for the account of the
Issuing Lender; it being acknowledged and agreed by Borrower that, as of the
date of this Agreement, the issuance charge imposed by the prospective
Underlying Issuer is .825% per annum times the face amount of each Underlying
Letter of Credit, that such issuance charge may be changed from time to time,
and that the Underlying Issuer also imposes a schedule of charges for
amendments, extensions, drawings, and renewals.

                                  (f) If by reason of (i) any change in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

> > >    (i) any reserve, deposit, or similar requirement is or shall be imposed
> > > or modified in respect of any Letter of Credit issued hereunder, or
> > > 
> > > 
> > >   (ii) there shall be imposed on the Underlying Issuer or the Lender Group
> > > any other condition regarding any Underlying Letter of Credit or any
> > > Letter of Credit  issued pursuant hereto,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay on demand such amounts as Agent may
specify to be necessary to compensate the Lender Group for such additional cost
or reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder. The determination by Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the

-47-

absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

          2.13 LIBOR Option

                                    (a) Interest and Interest Payment Dates. In
lieu of having interest charged at the rate based upon the Base Rate, Borrower
shall have the option (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged at a rate of interest based upon the LIBOR Rate.
Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the last
day of the Interest Period applicable thereto, (ii) the occurrence of an Event
of Default in consequence of which the Required Lenders or Agent on behalf
thereof elect to accelerate the maturity of the Obligations, (iii) termination
of this Agreement pursuant to the terms hereof, or (iv) the first day of each
month that such LIBOR Rate Loan is outstanding. On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that Advances bear interest at the LIBOR Rate and Agent shall have the right to
convert the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder.

                                             (b) LIBOR Election.

> >                     (i) Borrower may, at any time and from time to time, so
> > long as no Event of Default has occurred and is continuing, elect to
> > exercise the LIBOR Option by notifying Agent prior to 11:00 a.m. (California
> > time) on the date that is at least 3 Business Days prior to the commencement
> > of the proposed Interest Period (the “LIBOR Deadline”). Notice of Borrower’s
> > election of the LIBOR Option for a permitted portion of the Advances and an
> > Interest Period pursuant to this Section shall be made by delivery to Agent
> > of a LIBOR Notice received by Agent before the LIBOR Deadline, or by
> > telephonic notice received by Agent before the LIBOR Deadline (to be
> > confirmed by delivery to Agent of a LIBOR Notice received by Agent prior to
> > 5:00 p.m. (California time) on the same day. Promptly upon its receipt of
> > each such LIBOR Notice, Agent shall provide a copy thereof to each of the
> > Lenders having a Commitment.
> > 
> >                     (ii) Each LIBOR Notice shall be irrevocable and binding
> > on Borrower. In connection with each LIBOR Rate Loan, Borrower shall
> > indemnify, defend, and hold Agent and the Lenders harmless against any loss,
> > cost, or expense incurred by Agent or any Lender as a result of (a) the
> > payment of any principal of any LIBOR Rate Loan other than on the last day
> > of an Interest Period applicable thereto (including as a result of an Event
> > of Default), (b) the conversion of any LIBOR Rate Loan other than on the
> > last day of the Interest Period applicable thereto, or (c) the failure to
> > borrow, convert,

-48-

> > continue or prepay any LIBOR Rate Loan on the date specified in any LIBOR
> > Notice delivered pursuant hereto (such losses, costs, and expenses,
> > collectively, “Funding Losses”). Funding Losses shall, with respect to Agent
> > or any Lender, be deemed to equal the amount determined by Agent or such
> > Lender to be the excess, if any, of (i) the amount of interest that would
> > have accrued on the principal amount of such LIBOR Rate Loan had such event
> > not occurred, at the LIBOR Rate that would have been applicable thereto, for
> > the period from the date of such event to the last day of the then current
> > Interest Period therefor (or, in the case of a failure to borrow, convert,
> > or continue, for the period that would have been the Interest Period
> > therefor), minus (ii) the amount of interest that would accrue on such
> > principal amount for such period at the interest rate which Agent or such
> > Lender would be offered were it to be offered, at the commencement of such
> > period, Dollar deposits of a comparable amount and period in the London
> > interbank market. A certificate of Agent or a Lender delivered to Borrower
> > setting forth any amount or amounts that Agent or such Lender is entitled to
> > receive pursuant to this Section shall be conclusive absent manifest error.

                        (iii)     Borrower shall have not more than 5 LIBOR Rate
Loans in effect at any given time. Borrower only may exercise the LIBOR Option
for LIBOR Rate Loans of at least $1,000,000 and integral multiples of $500,000
in excess thereof.

                        (c) Prepayments. Borrower may prepay LIBOR Rate Loans at
any time; provided, however, that in the event that LIBOR Rate Loans are prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Collections in accordance with Section
2.4(b) or for any other reason, including early termination of the term of this
Agreement or acceleration of the Obligations pursuant to the terms hereof,
Borrower shall indemnify, defend, and hold Agent and the Lenders and their
Participants harmless against any and all Funding Losses in accordance with
clause (b)(ii) above.

                          (d) Special Provisions Applicable to LIBOR Rate.

> >   (i)          The LIBOR Rate may be adjusted by Agent with respect to any
> > Lender on a prospective basis to take into account any additional or
> > increased costs to such Lender of maintaining or obtaining any eurodollar
> > deposits or increased costs due to changes in applicable law occurring
> > subsequent to the commencement of the then applicable Interest Period,
> > including changes in tax laws (except changes of general applicability in
> > corporate income tax laws) and changes in the reserve requirements imposed
> > by the Board of Governors of the Federal Reserve System (or any successor),
> > excluding the Reserve Percentage, which additional or increased costs would
> > increase the cost of funding loans bearing interest at the LIBOR Rate. In
> > any such event, the affected Lender shall give Borrower and Agent notice of
> > such a determination
> > 
> > -49-

> > and adjustment and Agent promptly shall transmit the notice to each other
> > Lender and, upon its receipt of the notice from the affected Lender,
> > Borrower may, by notice to such affected Lender (y) require such Lender to
> > furnish to Borrower a statement setting forth the basis for adjusting such
> > LIBOR Rate and the method for determining the amount of such adjustment, or
> > (z) repay the LIBOR Rate Loans with respect to which such adjustment is made
> > (together with any amounts due under clause (b)(ii) above).
> > 
> >      (ii) In the event that any change in market conditions or any law,
> > regulation, treaty, or directive, or any change therein or in the
> > interpretation of application thereof, shall at any time after the date
> > hereof, in the reasonable opinion of any Lender, make it unlawful or
> > impractical for such Lender to fund or maintain LIBOR Advances or to
> > continue such funding or maintaining, or to determine or charge interest
> > rates at the LIBOR Rate, such Lender shall give notice of such changed
> > circumstances to Agent and Borrower and Agent promptly shall transmit the
> > notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
> > such Lender that are outstanding, the date specified in such Lender’s notice
> > shall be deemed to be the last day of the Interest Period of such LIBOR Rate
> > Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter
> > shall accrue interest at the rate then applicable to Base Rate Loans, and
> > (z) Borrower shall not be entitled to elect the LIBOR Option until such
> > Lender determines that it would no longer be unlawful or impractical to do
> > so.

                     (e) No Requirement of Matched Funding. Anything to the
contrary contained herein notwithstanding, neither Agent, nor any Lender, nor
any of their Participants, is required actually to acquire eurodollar deposits
to fund or otherwise match fund any Obligation as to which interest accrues at
the LIBOR Rate. The provisions of this Section shall apply as if each Lender or
its Participants had match funded any Obligation as to which interest is
accruing at the LIBOR Rate by acquiring eurodollar deposits for each Interest
Period in the amount of the LIBOR Rate Loans.        

          2.14 Capital Requirements. If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), the effect of reducing the return on such Lender’s or such
holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrower and Agent thereof. Following receipt of such notice,
Borrower agrees

 

-50-

to pay such Lender on demand the amount of such reduction of return of capital
as and when such reduction is determined, payable within 90 days after
presentation by such Lender of a statement in the amount and setting forth in
reasonable detail such Lender’s calculation thereof and the assumptions upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount, such Lender may use
any reasonable averaging and attribution methods.


3. CONDITIONS; TERM OF AGREEMENT.

          3.1     Conditions Precedent to the Initial Extension of Credit. The
obligation of the Lender Group (or any member thereof) to make the initial
Advance (or otherwise to extend any credit provided for hereunder), is subject
to the fulfillment, to the satisfaction of Agent or Agents, as applicable below,
of each of the conditions precedent set forth below:

                    (a) each of the conditions precedent set forth in this
Section 3.1 shall have been satisfied on or before the date that is 90 days
after the date of the execution and delivery of this Agreement by each of the
original signatories hereto; provided, however, that Agent may, in its sole
discretion, extend such date an additional 90 days (the “Conditions Precedent
Deadline”);

                    (b) Agent shall have received all financing statements
required by Agents, duly executed by Borrower, and Agent shall have received
searches reflecting no Liens other than Permitted Liens;

                    (c) Agent shall have received each of the following
documents, in form and substance satisfactory to Agent (which, in the case of
item (vi), shall have consulted with the other Agents prior to making such
determination and, in the case of items (ii), (iii), and (iv), shall have
obtained the approval of the other Agents), duly executed, and each such
document shall be in full force and effect:

                    (i) the Fee Letter,

                    (ii) the Intercompany Subordination Agreement,

                    (iii) the IP License,

                    (iv) the Mortgages,

                    (v) the Officers’ Certificate,

                    (vi) the US Cash Management Agreements;

                    (d) Agent shall have received a certificate from the
Secretary of Borrower attesting to the resolutions of Borrower’s Board of
Directors authorizing its execution, delivery, and performance of this Agreement
and the other Loan Documents to which Borrower is a party and authorizing
specific officers of Borrower to execute the same;

 

-51-

                    (e) Agent shall have received copies of Borrower’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of Borrower;

                    (f) Agent shall have received a certificate of status with
respect to Borrower, dated within 10 days of the Closing Date, such certificate
to be issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction;

                    (g) Agent shall have received certificates of status with
respect to Borrower, each dated within 30 days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of Borrower) in which its failure to be
duly qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that Borrower is in good standing in such
jurisdictions;

                    (h) Agent shall have received a certificate of insurance,
together with the endorsements thereto, as are required by Section 6.8, the form
and substance of which shall be satisfactory to Agent which shall have consulted
with the other Agents prior to making such determination;

                    (i) Agent shall have received an opinion of Borrower’s
counsel in form and substance satisfactory to Agent which shall have consulted
with the other Agents prior to making such determination;

                    (j) Agent shall have received evidence in form and substance
satisfactory to Agents (including a certificate of the chief financial officer
of Borrower) that all tax returns required to be filed by Borrower have been
timely filed and all taxes upon Borrower or its properties, assets, income, and
franchises (including Real Property taxes and payroll taxes) have been paid
prior to delinquency, except such taxes that are the subject of a Permitted
Protest or are set forth on Schedule 6.7;

                    (k) Borrower shall have had the Required Availability on the
date of the execution and delivery of this Agreement and Borrower shall have
Excess Availability and Qualified Cash in an amount of not less than $ [ * ]
after giving effect to the initial extensions of credit hereunder;

                    (l) Agents shall have completed their collateral due
diligence, including a collateral audit and review of Borrower’s books and
records and verification of Borrower’s representations and warranties concerning
Collateral to the Lender Group, the results of which shall be satisfactory to
the Agents;

                    (m) Agent shall have completed its business and legal due
diligence, including an inspection of each of the locations where Borrower’s
Inventory is located, the results of which shall be satisfactory to Agent;

[ * ] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

-52-

                    (n) Agent shall have received completed reference checks
with respect to Borrower’s senior management, the results of which are
satisfactory to Agent in its sole discretion;

                    (o) Agent shall have received an appraisal of Borrower’s
Inventory, the results of which shall be satisfactory to Agents;

                    (p) Borrower shall pay all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

                    (q) Agent shall have received (i) appraisals of the Real
Property Collateral satisfactory to Agents, and (ii) mortgagee title insurance
policies (or marked commitments to issue the same) for the Real Property
Collateral issued by a title insurance company satisfactory to Agents (each a
“Mortgage Policy” and, collectively, the “Mortgage Policies”) in amounts
satisfactory to Agents assuring Agents that the Mortgages on such Real Property
Collateral are valid and enforceable first priority mortgage Liens on such Real
Property Collateral free and clear of all defects and encumbrances except
Permitted Liens, and the Mortgage Policies otherwise shall be in form and
substance satisfactory to Agents;

                    (r) Agent shall have received a phase-I environmental report
and a real estate survey with respect to each parcel composing the Real Property
Collateral; the environmental consultants and surveyors retained for such
reports or surveys, the scope of the reports or surveys, and the results thereof
shall be acceptable to Agents;

                    (s) Agent shall have received copies of each of Borrower’s
material leases, financing agreements, supplier agreements, transition services
agreements, and Intellectual Property licenses, together with a certificate of
the Secretary of Borrower certifying each such document as being a true,
correct, and complete copy thereof;

                    (t) Borrower shall have received all licenses, approvals or
evidence of other actions required by any Governmental Authority in connection
with the execution and delivery by Borrower of this Agreement or any other Loan
Document or with the consummation of the transactions contemplated hereby and
thereby; and

                    (u) all other documents and legal matters in connection with
the transactions contemplated by this Agreement shall have been delivered,
executed, or recorded and shall be in form and substance satisfactory to Agent.

          3.2 [Intentionally omitted.]

          3.3 Conditions Precedent to all Extensions of Credit. The obligation
of the Lender Group (or any member thereof) to make all Advances (or to extend
any other credit hereunder) shall be subject to the following conditions
precedent:

                    (a) the representations and warranties contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the

 

-53-

date of such extension of credit, as though made on and as of such date (except
to the extent that such representations and warranties relate solely to an
earlier date),

                    (b) no Default or Event of Default shall have occurred and
be continuing on the date of such extension of credit, nor shall either result
from the making thereof,

                    (c) no injunction, writ, restraining order, or other order
of any nature prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
Borrower, Agent, any Lender, or any of their Affiliates, and

                    (d) no Material Adverse Change shall have occurred.

          3.4 Term. This Agreement shall become effective upon the execution and
delivery hereof by Borrower, Agent, and the Lenders and shall continue in full
force and effect for a term ending on the earlier of (the “Maturity Date”) (a)
June 25, 2003, or (b) the Conditions Precedent Deadline (as defined in Section
3.1(a)) if Borrower has failed to satisfy each of the conditions precedent in
Section 3.1 on or before the Conditions Precedent Deadline. The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

          3.5 Effect of Termination. On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrower with respect to outstanding Letters of Credit) immediately shall become
due and payable without notice or demand. No termination of this Agreement,
however, shall relieve or discharge Borrower of its duties, Obligations, or
covenants hereunder and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been fully and finally discharged and the
Lender Group’s obligations to provide additional credit hereunder have been
terminated. When this Agreement has been terminated and all of the Obligations
(other than contingent indemnification obligations) have been fully and finally
discharged and the Lender Group’s obligations to provide additional credit under
the Loan Documents have been terminated irrevocably, Agent will, at Borrower’s
sole expense, execute and deliver any UCC termination statements, lien releases,
mortgage releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record, the
Agent’s Liens and all notices of security interests and liens previously filed
by Agent with respect to the Obligations.

          3.6 Early Termination by Borrower. Borrower has the option, at any
time upon 90 days prior written notice to Agent, to terminate this Agreement by
paying to Agent, for the benefit of the Lender Group, in cash, the Obligations
(including either (i) providing cash collateral to be held by Agent for the
benefit of those Lenders with a Revolver Commitment in an amount equal to 105%
of the then extant Letter of Credit Usage, or (ii) causing the original Letters
of Credit to be returned to the Issuing Lender), in full, together with the

 

-54-

Applicable Prepayment Premium (to be allocated based upon letter agreements
between Agent and individual Lenders). If Borrower has sent a notice of
termination pursuant to the provisions of this Section, then the Commitments
shall terminate and Borrower shall be obligated to repay the Obligations
(including either (i) providing cash collateral to be held by Agent for the
benefit of those Lenders with a Revolver Commitment in an amount equal to 105%
of the then extant Letter of Credit Usage, or (ii) causing the original Letters
of Credit to be returned to the Issuing Lender), in full, together with the
Applicable Prepayment Premium, on the date set forth as the date of termination
of this Agreement in such notice. In the event of the termination of this
Agreement and repayment of the Obligations at any time prior to the Maturity
Date, for any other reason, including (a) termination upon the election of the
Required Lenders to terminate after the occurrence of an Event of Default, (b)
foreclosure and sale of Collateral, (c) sale of the Collateral in any Insolvency
Proceeding, or (iv) restructure, reorganization, or compromise of the
Obligations by the confirmation of a plan of reorganization or any other plan of
compromise, restructure, or arrangement in any Insolvency Proceeding, then, in
view of the impracticability and extreme difficulty of ascertaining the actual
amount of damages to the Lender Group or profits lost by the Lender Group as a
result of such early termination, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrower shall pay the Applicable Prepayment Premium to Agent (to
be allocated based upon letter agreements between Agent and individual Lenders),
measured as of the date of such termination. The foregoing to the contrary
notwithstanding, (A) Borrower shall not have the right to terminate this
Agreement unless the Irish Loan Agreement concurrently is terminated and all of
the Indebtedness thereunder repaid in full, and (B) in the event that any
termination of this Agreement by Borrower pursuant to the first sentence of
Section 3.6 occurs as a proximate result of or in proximate connection with (1)
a refinancing of the Obligations provided by a unit of Wells Fargo, as a
provider, arranger, or agent of such credit, then the Applicable Prepayment
Premium shall equal zero, (2) Borrower’s receipt of net cash proceeds in excess
of $150,000,000 from an equity or subordinated debt issuance and such net cash
proceeds are received and the termination of this Agreement occurs on or before
the date that is 545 days after the Closing Date, then the Applicable Prepayment
Premium shall equal zero, (3) the sale of all or substantially all of Borrower’s
assets, in one or a series of related transactions, or the consummation of a
merger, exchange offer, or tender offer transaction (an “Acquisition
Transaction”) wherein Borrower is the target of such Acquisition Transaction and
its shareholders receive Stock in the survivor of such Acquisition Transaction
(or in the ultimate parent entity involved in such transaction) representing
less than 50% of the issued and outstanding shares of Stock of such Person and
such Acquisition Transaction and the termination of this Agreement occurs on or
before the date that is 545 days after the Closing Date, then the Applicable
Prepayment Premium shall equal zero, (4) Borrower’s receipt of net cash proceeds
in excess of $150,000,000 from an equity or subordinated debt issuance and such
net cash proceeds are received and the termination of this Agreement occurs
after the date that is 545 days after the Closing Date, then the Applicable
Prepayment Premium shall be equal to the lesser of (y) $1,500,000, or (z)
one-half of the Applicable Prepayment Premium that would otherwise be
applicable, or (5) the sale of all or substantially all of Borrower’s assets, in
one or a series of related transactions, or the consummation of an Acquisition
Transaction wherein Borrower is the

 

-55-

target of such Acquisition Transaction and its shareholders receive Stock in the
survivor of such Acquisition Transaction (or in the ultimate parent entity
involved in such transaction) representing less than 50% of the issued and
outstanding shares of Stock of such Person and such Acquisition Transaction and
the termination of this Agreement occurs after the date that is 545 days after
the Closing Date, then the Applicable Prepayment Premium shall be equal to the
lesser of (y) $1,500,000, or (z) one-half of the Applicable Prepayment Premium
that would otherwise be applicable.


4. CREATION OF SECURITY INTEREST.

          4.1 Grant of Security Interest. Borrower hereby grants to Agent, for
the benefit of the Lender Group, a continuing security interest in all of its
right, title, and interest in all currently existing and hereafter acquired or
arising Borrower Collateral in order to secure prompt repayment of any and all
of the Obligations in accordance with the terms and conditions of the Loan
Documents and in order to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. The Agent’s Liens in and to the
Borrower Collateral shall attach to all Borrower Collateral without further act
on the part of Agent or Borrower. Anything contained in this Agreement or any
other Loan Document to the contrary notwithstanding, except for Permitted
Dispositions, Borrower and its Material Subsidiaries have no authority, express
or implied, to dispose of any item or portion of the Collateral.

          4.2 Negotiable Collateral. If and to the extent that perfection or
priority of Agent’s security interest in any item of Collateral (including
proceeds of Collateral) is dependent on or enhanced by possession, Borrower,
immediately upon the written request of Agent, shall endorse and deliver
physical possession of such item of Collateral to Agent.

          4.3 Collection of Accounts. At any time after the occurrence and
during the continuation of an Event of Default, Agent or Agent’s designee may
(a) notify Account Debtors of Borrower that their Accounts have been assigned to
Agent or that Agent has a security interest therein, or (b) collect Borrower’s
Accounts directly and charge the collection costs and expenses to the Loan
Account. Borrower agrees that it will hold in trust for the Lender Group, as the
Lender Group’s trustee, any Collections that it receives and immediately will
deliver said Collections to Agent or a US Cash Management Bank in their original
form as received by Borrower.

          4.4 Delivery of Additional Documentation Required. At any time upon
the request of Agent, Borrower shall execute and deliver to Agent, any and all
financing statements, original financing statements in lieu of continuation
statements, fixture filings, security agreements, pledges, assignments,
endorsements of certificates of title, and all other documents (the “Additional
Documents”) that Agent may request in its Permitted Discretion, in form and
substance satisfactory to Agent, to perfect and continue perfected or better
perfect the Agent’s Liens in the Collateral (whether now owned or hereafter
arising or acquired), to create and perfect Liens in favor of Agent in any Real
Property acquired after the date of this Agreement, and in order to fully
consummate all of the transactions

 

-56-

contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, Borrower authorizes Agent to execute any such
Additional Documents in Borrower’s name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office.

          4.5 Power of Attorney. Borrower hereby irrevocably makes, constitutes,
and appoints Agent (and any of Agent’s officers, employees, or agents designated
by Agent) as Borrower’s true and lawful attorney, with power to (a) if Borrower
refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of Borrower on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign Borrower’s name on any invoice or bill of lading
relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests for verification of Accounts; provided,
however, that, so long as no Event of Default has occurred and is continuing,
Agent agrees to coordinate such verification activities with Borrower, (d)
endorse Borrower’s name on any Collection item that may come into the Lender
Group’s possession, (e) at any time that an Event of Default has occurred and is
continuing, make, settle, and adjust all claims under Borrower’s policies of
insurance and make all determinations and decisions with respect to such
policies of insurance, and (f) at any time that an Event of Default has occurred
and is continuing, settle and adjust disputes and claims respecting Borrower’s
Accounts directly with Account Debtors, for amounts and upon terms that Agent
determines to be reasonable, and Agent may cause to be executed and delivered
any documents and releases that Agent determines to be necessary. The
appointment of Agent as Borrower’s attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and the Lender
Group’s obligations to extend credit hereunder are terminated.

          4.6 Right to Inspect. Agents (through any of their respective
officers, employees, or agents) shall have the right, from time to time
hereafter to inspect the Books and to check, test, and appraise the Collateral
in order to verify Borrower’s financial condition or the amount, quality, value,
condition of, or any other matter relating to, the Collateral; provided however,
that so long as no Event of Default has occurred which is continuing, any such
inspection, check, test or appraisal shall be conducted during normal business
hours in a manner so as not to interfere unreasonably with Borrower’s business
operations.

          4.7 [Intentionally omitted.]

5. REPRESENTATIONS AND WARRANTIES.

                    In order to induce the Lender Group to enter into this
Agreement, Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects, as of the date hereof, and shall be true, correct, and complete, in
all material respects, as of the Closing Date, and at and as of the date of the
making of each Advance (or other extension of credit) made thereafter, as though
made on and as of the date of such Advance (or other extension of credit)
(except to the extent that

 

-57-

such representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

          5.1 No Encumbrances. Borrower has good and indefeasible title to the
Borrower Collateral and the Real Property, free and clear of Liens except for
Permitted Liens.

          5.2 Eligible Accounts and Eligible Foreign Accounts. The Eligible
Accounts and the Eligible Foreign Accounts are bona fide existing payment
obligations of Account Debtors created by the sale and delivery of Inventory or
the rendition of services to such Account Debtors in the ordinary course of
Borrower’s business, owed to Borrower without defenses, disputes, offsets,
counterclaims, or rights of return or cancellation. As to each Eligible Account
and each Eligible Foreign Account, such Account is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth in the definition of
Eligible Accounts or Eligible Foreign Accounts, as applicable.

          5.3 Eligible Inventory. All Eligible Inventory is of good and
merchantable quality, free from defects. As to each item of Eligible Inventory,
such Inventory is not excluded as ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Inventory.

          5.4 Equipment. All of the Equipment of Borrower and its Material
Subsidiaries is used or held for use in its business and is fit for such
purposes.

          5.5 Location of Inventory and Equipment. Borrower’s and its Material
Subsidiaries’ Inventory and Equipment are not stored with a bailee,
warehouseman, or similar party and are located only at the locations identified
on Schedule 5.5.

          5.6 Inventory Records. Borrower and each of its Material Subsidiaries
keeps correct and accurate records itemizing and describing the type, quality,
and quantity of its Inventory and the book value thereof.

          5.7 Location of Chief Executive Office; FEIN. The chief executive
office of Borrower is located at the address indicated in Schedule 5.7 and
Borrower’s FEIN is identified in Schedule 5.7.

          5.8 Due Organization and Qualification; Subsidiaries.

                    (a) Borrower is duly organized and existing and in good
standing under the laws of the State of Delaware and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
have a Material Adverse Change.

                    (b) Set forth on Schedule 5.8(b), is a complete and accurate
description of the authorized capital Stock of Borrower, by class, and, as of
the Closing Date, a description of the number of shares of each such class that
are issued and outstanding. Other than as described on Schedule 5.8(b), there
are no subscriptions, options, warrants, or calls relating to any shares of
Borrower’s capital Stock, including any right of conversion or

 

-58-

exchange under any outstanding security or other instrument. Borrower is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital Stock or any security convertible
into or exchangeable for any of its capital Stock.

                    (c) Set forth on Schedule 5.8(c), is a complete and accurate
list of Borrower’s direct and indirect Material Subsidiaries, showing: (i) the
jurisdiction of their organization, (ii) the number of shares of each class of
common and preferred Stock authorized for each of such Material Subsidiaries,
and (iii) the number and the percentage of the outstanding shares of each such
class owned directly or indirectly by Borrower. All of the outstanding capital
Stock of each such Material Subsidiary has been validly issued and is fully paid
and non-assessable.

                    (d) Except as set forth on Schedule 5.8(c), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
Material Subsidiaries’ capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument. Neither Borrower
nor any of its Material Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of Borrower’s
Material Subsidiaries’ capital Stock or any security convertible into or
exchangeable for any such capital Stock.


5.9 DUE AUTHORIZATION; NO CONFLICT.

                    (a) The execution, delivery, and performance by Borrower of
this Agreement and the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of Borrower.

                    (b) The execution, delivery, and performance by Borrower of
this Agreement and the Loan Documents to which it is a party do not and will not
(i) violate any provision of federal, state, or local law or regulation
applicable to Borrower, the Governing Documents of Borrower, or any order,
judgment, or decree of any court or other Governmental Authority binding on
Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of Borrower, (iii) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any properties or assets of Borrower,
other than Permitted Liens, or (iv) require any approval of Borrower’s
interestholders or any approval or consent of any Person under any material
contractual obligation of Borrower.

                    (c) Other than the filing of financing statements, fixture
filings, and Mortgages, the execution, delivery, and performance by Borrower of
this Agreement and the Loan Documents to which Borrower is a party do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority or other Person.

                    (d) This Agreement and the other Loan Documents to which
Borrower is a party, and all other documents contemplated hereby and thereby,
when executed and delivered by Borrower will be the legally valid and binding
obligations of Borrower,

 

-59-

enforceable against Borrower in accordance with their respective terms, except
as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

                    (e) The Agent’s Liens are validly created, perfected, and
first priority Liens, subject only to Permitted Liens.

          5.10 Litigation. Other than those matters disclosed on Schedule 5.10,
there are no actions, suits, or proceedings pending or, to the knowledge of
senior officers of Borrower, threatened in writing against Borrower, or any of
its Material Subsidiaries, as applicable, except for (a) matters that are fully
covered by insurance (subject to customary deductibles), and (b) matters arising
after the Closing Date that, if decided adversely to Borrower, or any of its
Material Subsidiaries, as applicable, reasonably could not be expected to result
in a Material Adverse Change.

          5.11 No Material Adverse Change. All financial statements relating to
Borrower and its Subsidiaries that have been delivered by Borrower to the Lender
Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects,
Borrower’s financial condition as of the date thereof and results of operations
for the period then ended. There has not been a Material Adverse Change with
respect to Borrower and its Material Subsidiaries since the date of the latest
financial statements submitted to the Lender Group on or before the Closing
Date.

          5.12 Fraudulent Transfer.

                    (a) Borrower and its Subsidiaries, taken as a whole, are
Solvent.

                    (b) No transfer of property is being made by Borrower or its
Material Subsidiaries and no obligation is being incurred by Borrower or its
Material Subsidiaries in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower or its Material
Subsidiaries.

          5.13 Employee Benefits. None of Borrower, any of its Subsidiaries, or
any of their ERISA Affiliates maintains or contributes to any Benefit Plan.

          5.14 Environmental Condition. Except as set forth on Schedule 5.14,
(a) to Borrower’s knowledge, none of Borrower’s or its Material Subsidiaries’
assets has ever been used by Borrower or its Material Subsidiaries or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of applicable Environmental Law, (b) to Borrower’s knowledge,
none of Borrower’s or its Material Subsidiaries’ properties or assets has ever
been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) neither Borrower
nor any of its Material Subsidiaries has received

 

-60-

notice that a Lien arising under any Environmental Law has attached to any
revenues or to any Real Property owned or operated by Borrower or its Material
Subsidiaries, and (d) neither Borrower nor its Material Subsidiaries has
received a summons, citation, notice, or directive from the Environmental
Protection Agency or any other federal or state governmental agency concerning
any action or omission by Borrower or its Material Subsidiaries resulting in the
releasing or disposing of Hazardous Materials into the environment.

     5.15 Brokerage Fees. Borrower has not utilized the services of any broker
or finder in connection with Borrower’s obtaining financing from the Lender
Group under this Agreement and no brokerage commission or finders fee is payable
by Borrower in connection herewith.

     5.16 Intellectual Property. Except as disclosed in writing to the Agents
prior to the Closing Date (which such disclosure must be satisfactory to the
Agents), Borrower and each of its Material Subsidiaries owns, or holds licenses
in, all trademarks, trade names, copyrights, patents, patent rights, and
licenses that are necessary to the conduct of its business as currently
conducted.

     5.17 Leases. Borrower and each of its Material Subsidiaries enjoys peaceful
and undisturbed possession under all leases material to the business of Borrower
and its Material Subsidiaries and to which it is a party or under which it is
operating. All of such leases are valid and subsisting and no material default
by Borrower or its Material Subsidiary, as applicable, exists under any of them.

     5.18 DDAs. Set forth on Schedule 5.18 are all of Borrower’s and its
Material Subsidiaries’ DDAs, including, with respect to each depository (i) the
name and address of such depository, and (ii) the account numbers of the
accounts maintained with such depository.

     5.19 Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Borrower in writing to Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement, the other
Loan Documents, or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of Borrower in writing to Agent or any Lender will be, true and accurate,
in all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. On the Closing Date, the Closing Date Projections represent, and as of
the date on which any other Projections are delivered to Agent, such additional
Projections represent Borrower’s good faith best estimate of its future
performance for the periods covered thereby. Anything in any Loan Document to
the contrary notwithstanding, Borrower makes no representation or warranty as to
any projection or forecast of results or other forward looking statement set
forth in any document

 

-61-

or statement delivered to made to Agent or the Lenders other than, in the case
of any such projection, forecast or forward looking statement, that Borrower had
a good faith belief at the time of such delivery that such projection, forecast
or forward looking statement was reasonably supported based on the assumptions
described in connection therewith at the time of such delivery.

          5.20 Indebtedness. Set forth on Schedule 5.20 is a true and complete
list of all Indebtedness of Borrower and its Material Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately reflects the aggregate principal
amount of such Indebtedness and the principal terms thereof.

          5.21 CFCs. As of the Closing Date, none of Borrower’s Subsidiaries
that are CFCs, other than Borrower’s Subsidiaries that have only de minimis
assets and revenues, could execute and deliver guaranties of the Obligations or
grant Liens in their assets to secure the Obligations without creating a
material tax obligation under Section 956 of the IRC.


6. AFFIRMATIVE COVENANTS.

                    Borrower covenants and agrees that, so long as any credit
hereunder shall be available and until full and final payment of the
Obligations, Borrower shall and shall cause each of its Material Subsidiaries to
do all of the following:

          6.1 Accounting System. Maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent. Borrower also shall keep an Inventory
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to the Inventory.

          6.2 Collateral Reporting. Provide Agent (and if so requested by Agent,
with copies for each Lender) with the following documents at the following times
in form satisfactory to Agent:

 

-62-

Daily (from and after the occurrence of a Triggering Event) or, otherwise,
monthly (not later than the 15th day after the end of each fiscal month)  

(a) a sales journal, collection journal, and credit register since the last such
schedule and a calculation of the Borrowing Base as of such date, and

(b) notice of all returns, deductions, disputes, or claims including amounts in
excess of $100,000.


Weekly (from and after the occurrence of a Triggering Event) or, otherwise,
monthly (not later than the 15th day after the end of each fiscal month)  

(c) Inventory reports specifying Borrower’s cost and the wholesale market value
of its Inventory, by category, with additional detail showing additions to and
deletions from the Inventory.
Monthly (not later than the 15th day after the end of each fiscal month)  

(d) a detailed calculation of the Borrowing Base (including detail regarding
those Accounts that are not Eligible Accounts or Eligible Foreign Accounts, as
applicable),

(e) a detailed aging, by total, of the Accounts, together with a reconciliation
to the detailed calculation of the Borrowing Base previously provided to Agent,

(f) a summary aging, by vendor, of Borrower’s accounts payable and any book
overdraft, and

(g) a calculation of Dilution for the prior month.


Quarterly  


(h) a detailed list of Borrower’s customers, and

(i) a report regarding Borrower’s accrued, but unpaid, ad valorem taxes.


Upon request by Agent  


(j) copies of invoices in connection with the Accounts, credit memos, remittance
advices, deposit slips, shipping and delivery documents in connection with the
Accounts and, for Inventory and Equipment acquired by Borrower, purchase orders
and invoices, and

(k) such other reports as to the Collateral, or the financial condition of

 

-63-

Borrower or its Subsidiaries, as Agent may request.

                    In addition, Borrower agrees to cooperate fully with Agent
to facilitate and implement a system of electronic collateral reporting in order
to provide electronic reporting of each of the items set forth above.

          6.3 Financial Statements, Reports, Certificates. Deliver to Agent,
with copies to each Lender:

                              (a) (i) prior to the occurrence of a Triggering
Event, unless the average of the sum of the Revolver Usage, Irish Loan Usage and
UK Loan Usage (taken as a whole) over the immediately preceding 30 day period
does not exceed $75,000,000, as soon as possible, but in any event, within 45
days after the end of each fiscal quarter, and (ii) if clause (i) is not
applicable, as soon as available, but in any event within 30 days (45 days in
the case of a fiscal month that is the end of one of the first 3 fiscal quarters
in a fiscal year) after the end of each fiscal month during each of Borrower’s
fiscal years,

> > >           (i) a company prepared consolidated balance sheet, income
> > > statement, and statement of cash flow covering Borrower’s and its
> > > Subsidiaries’ operations during such period,
> > > 
> > >           (ii) a certificate signed by the chief financial officer of
> > > Borrower to the effect that:
> > > 
> > > >           (A) the financial statements delivered hereunder have been
> > > > prepared in accordance with GAAP (except for the lack of footnotes and
> > > > being subject to year-end audit adjustments) and fairly present in all
> > > > material respects the financial condition of Borrower and its
> > > > Subsidiaries,
> > > > 
> > > >           (B) the representations and warranties of Borrower contained
> > > > in this Agreement and the other Loan Documents are true and correct in
> > > > all material respects on and as of the date of such certificate, as
> > > > though made on and as of such date (except to the extent that such
> > > > representations and warranties relate solely to an earlier date), and
> > > > 
> > > >           (C) there does not exist any condition or event that
> > > > constitutes a Default or Event of Default (or, to the extent of any
> > > > non-compliance, describing such non-compliance as to which he or she may
> > > > have knowledge and what action Borrower has taken, is taking, or
> > > > proposes to take with respect thereto),

                              (b) as soon as available, but in any event within
90 days after the end of Borrower’s fiscal years, financial statements of
Borrower and its Subsidiaries for each such fiscal year, audited by independent
certified public accountants reasonably acceptable to

 

-64-

Agent and certified, without any qualifications, by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants’ letter to management),

>                  (c) as soon as available, but in any event within 30 days
> prior to the start of Borrower’s fiscal years,
> 
> >      (i) copies of Borrower’s Projections, in form and substance (including
> > as to scope and underlying assumptions) satisfactory to Agent, in its sole
> > discretion, for the forthcoming fiscal year, month by month, certified by
> > the chief financial officer of Borrower as being such officer’s good faith
> > best estimate of the financial performance of Borrower during the period
> > covered thereby, and
> > 
> >      (ii) a detailed calculation of the Availability for the ensuing fiscal
> > year,
> > 
> >      (d) if and when filed by Borrower,
> > 
> >      (i) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
> > current reports,
> > 
> >      (ii) any other filings made by Borrower with the SEC,
> > 
> >      (iii) copies of Borrower’s federal income tax returns, and any
> > amendments thereto, filed with the Internal Revenue Service, and
> > 
> >      (iv) any other information that is provided by Borrower to its
> > stockholders generally,

                              (e) if and when filed by Borrower and as requested
by Agent, satisfactory evidence of payment of applicable excise taxes in each
jurisdictions in which (i) Borrower conducts business or is required to pay any
such excise tax, (ii) where Borrower’s failure to pay any such applicable excise
tax would result in a Lien on the properties or assets of Borrower, or (iii)
where Borrower’s failure to pay any such applicable excise tax reasonably could
be expected to result in a Material Adverse Change,

                              (f) as soon as a senior officer of Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default, notice thereof and a statement of the curative action that Borrower
proposes to take with respect thereto, and

                              (g) upon the request of Agent, any other report
reasonably requested relating to the financial condition of Borrower.

                    In addition to the financial statements referred to above,
Borrower agrees to deliver financial statements prepared on both a consolidated
and, upon the request of Agent,

 

-65-

consolidating basis. Borrower agrees that its independent certified public
accountants are authorized to communicate with Agent and to release to Agent
whatever financial information concerning Borrower Agent reasonably may request.
Borrower waives the right to assert a confidential relationship, if any, it may
have with any accounting firm or service bureau in connection with any
information requested by Agent pursuant to or in accordance with this Agreement,
and agrees that Agent may contact directly any such accounting firm or service
bureau in order to obtain such information.


          6.4 [INTENTIONALLY OMITTED.].

          6.5 Return. Cause returns and allowances, as between Borrower and its
Material Subsidiaries and their respective Account Debtors, to be on the same
basis and in accordance with their usual customary practices as they exist at
the time of the execution and delivery of this Agreement. If, at a time when an
Event of Default has occurred and is continuing, any Account Debtor returns any
Inventory to Borrower, Borrower promptly shall determine the reason for such
return and, if Agent consents (which consent shall not be unreasonably
withheld), issue a credit memorandum (with a copy to be sent to Agent) in the
appropriate amount to such Account Debtor.

          6.6 Maintenance of Properties. Maintain and preserve all of its
properties which are necessary or useful in the proper conduct to its business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all leases to which it is a party as lessee
so as to prevent any loss or forfeiture thereof or thereunder.

          6.7 Taxes. Except as set forth on Schedule 6.7, cause all assessments
and taxes, whether real, personal, or otherwise, due or payable by, or imposed,
levied, or assessed against Borrower or any of its Material Subsidiaries or any
of its or their assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest. Borrower
will and will cause its Material Subsidiaries to make timely payment or deposit
of all tax payments and withholding taxes required of it or them by applicable
laws, including those laws concerning F.I.C.A., F.U.T.A., state disability, and
local, state, and federal income taxes, and will, upon request, furnish Agent
with proof satisfactory to Agent indicating that Borrower or its Material
Subsidiaries have made such payments or deposits. Upon Agent’s request, Borrower
shall deliver satisfactory evidence of payment of applicable excise taxes in
each jurisdictions in which Borrower or its Material Subsidiaries is required to
pay any such excise tax.


          6.8 INSURANCE.

                    (a) At Borrower’s expense, maintain insurance respecting its
and its Material Subsidiaries’ assets wherever located, covering loss or damage
by fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses.
Borrower and its Material Subsidiaries also shall maintain business
interruption, public liability, and product liability insurance, as well as

 

-66-

insurance against larceny, embezzlement, and criminal misappropriation. All such
policies of insurance shall be in amounts maintained by companies of similar
standing and shall be with such insurance companies as are satisfactory to Agent
in its Permitted Discretion. Borrower shall deliver copies of all such policies
to Agent with a satisfactory lender’s loss payable endorsement naming Agent as
sole loss payee or additional insured, as appropriate. Each policy of insurance
or endorsement shall contain a clause requiring the insurer to give not less
than 30 days prior written notice to Agent in the event of cancellation of the
policy for any reason whatsoever.

                    (b) Borrower shall give Agent prompt notice of any loss
covered by such insurance. Following the Closing Date, Agent shall have the
exclusive right to adjust any losses payable under any such insurance policies
in excess of $250,000, without any liability to Borrower or its Material
Subsidiaries whatsoever in respect of such adjustments. Any monies received as
payment for any loss under any insurance policy mentioned above (other than
liability insurance policies) or as payment of any award or compensation for
condemnation or taking by eminent domain, shall be paid over to Agent to be
applied at the option of Required Lenders either to the prepayment of the
Obligations or shall be disbursed to Borrower under staged payment terms
reasonably satisfactory to the Required Lenders for application to the cost of
repairs, replacements, or restorations; provided, however, that if Agent
receives such monies in immediately available funds on a date that no Advance is
outstanding, Agent shall disburse such monies to Borrower on the Business Day
immediately following the date upon which Agent received such monies. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items of
property destroyed prior to such damage or destruction.

Neither Borrower nor its Material Subsidiaries will take out separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 6.8, unless Agent is included thereon as named
insured with the loss payable to Agent under a lender’s loss payable endorsement
or its equivalent. Borrower immediately shall notify Agent whenever such
separate insurance is taken out, specifying the insurer thereunder and full
particulars as to the policies evidencing the same, and copies of such policies
promptly shall be provided to Agent.

      6.9 Location of Inventory and Equipment. Keep Borrower’s Inventory and
Equipment only at the locations identified on Schedule 5.5; provided, however,
that Borrower may amend Schedule 5.5 so long as such amendment occurs by written
notice to Agent not less than 15 days prior to the date on which Inventory or
Equipment is moved to such new location, so long as such new location is within
the continental United States and so long as, at the time of such written
notification, Borrower provides any financing statements or fixture filings
necessary to perfect and continue perfected the Agent’s Liens on such assets and
also provides to Agent a Collateral Access Agreement.

      6.10 Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, including
the Fair Labor Standards Act and the Americans With Disabilities Act, other than
laws, rules, regulations,

 

-67-

and orders the non-compliance with which, individually or in the aggregate,
would not result in and reasonably could not be expected to result in a Material
Adverse Change.

     6.11 Leases. Pay when due all rents and other amounts payable under any
leases to which they are parties or by which their properties and assets are
bound, unless such payments are the subject of a Permitted Protest.

     6.12 Brokerage Commissions. Pay any and all brokerage commission or finders
fees incurred in connection with or as a result of Borrower’s obtaining
financing from the Lender Group under this Agreement. Borrower agrees and
acknowledges that payment of all such brokerage commissions or finders fees
shall be the sole responsibility of Borrower, and Borrower agrees to indemnify,
defend, and hold Agent and the Lender Group harmless from and against any claim
of any broker or finder arising out of Borrower’s obtaining financing from the
Lender Group under this Agreement.

     6.13 Existence. At all times preserve and keep in full force and effect
Borrower’s and its Material Subsidiaries’ valid existence and good standing and
any rights and franchises material to their businesses.


     6.14 ENVIRONMENTAL.

                          (a) Keep any property either owned or operated by them
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply, in all material respects, with Environmental
Laws and provide to Agent documentation of such compliance which Agent
reasonably requests, (c) promptly notify Agent of any release of a Hazardous
Material in any reportable quantity from or onto property owned or operated by
Borrower or its Material Subsidiaries and take any Remedial Actions required to
abate said release or otherwise to come into compliance with applicable
Environmental Law, and (d) promptly provide Agent with written notice within 10
days of the receipt of any of the following: (i) notice that an Environmental
Lien has been filed against any of the real or personal property of Borrower or
its Material Subsidiaries, (ii) commencement of any Environmental Action or
notice that an Environmental Action will be filed against Borrower or its
Material Subsidiaries, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.

     6.15 Disclosure Updates. Promptly and in no event later than 5 Business
Days after a senior officer of Borrower obtains knowledge thereof, (a) notify
Agent if any written information, exhibit, or report furnished to the Lender
Group contained any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made, and (b) correct any defect or error
that may be discovered therein or in any Loan Document or in the execution,
acknowledgement, filing, or recordation thereof.

-68-


7. NEGATIVE COVENANTS.

          Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until full and final payment of the Obligations, Borrower
will not and will not permit any of its Material Subsidiaries to do any of the
following:

     7.1 Indebtedness. Create, incur, assume, permit, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

                          (a) Indebtedness evidenced by this Agreement and the
other Loan Documents, together with Indebtedness owed to Underlying Issuers with
respect to Underlying Letters of Credit,

                          (b) Indebtedness set forth on Schedule 5.20,

                          (c) Permitted Equipment Indebtedness,

                          (d) refinancings, renewals, or extensions of
Indebtedness permitted under clauses (b) and (c) of this Section 7.1 (and
continuance or renewal of any Permitted Liens associated therewith) so long as:
(i) the terms and conditions of such refinancings, renewals, or extensions do
not, in Agent’s reasonable judgment, materially impair the prospects of
repayment of the Obligations by Borrower or materially impair Borrower’s
creditworthiness, (ii) such refinancings, renewals, or extensions do not result
in an increase in the principal amount of, or interest rate with respect to, the
Indebtedness so refinanced, renewed, or extended, (iii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are materially more burdensome or
restrictive to Borrower, and (iv) if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness,

                          (e) Indebtedness of the Irish Borrower owing under the
Irish Loan Documents and the Indebtedness of Borrower and UK Borrower under the
Irish Guaranty,

                          (f) Indebtedness of the UK Borrower owing under the UK
Loan Documents and the Indebtedness of Borrower and Irish Borrower under the
Irish Guaranty,

                          (g) unsecured Indebtedness in an aggregate principal
amount at any time outstanding not to exceed $ [ * ],

                          (h) Indebtedness arising as a result of Permitted
Intercompany Advances, and

                          (i) Subordinated Debt.

[ * ] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

-69-

     7.2 Liens. Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(d) and so long as the replacement Liens only encumber
those assets that secured the refinanced, renewed, or extended Indebtedness).

     7.3 Restrictions on Fundamental Changes.

               (a) Except for the consummation of a Permitted Non-cash
Acquisition, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock;

               (b) Liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution).

               (c) Except for Permitted Dispositions, convey, sell, lease,
license, assign, transfer, or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its assets.

     7.4 Disposal of Assets. Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of any of Borrower’s
assets.

     7.5 Change Name. Change Borrower’s name, FEIN, corporate structure, or
identity, or add any new fictitious name; provided, however, that Borrower may
change its name upon at least 30 days prior written notice to Agent of such
change and so long as, at the time of such written notification, Borrower
provides any financing statements or fixture filings necessary to perfect and
continue perfected the Agent’s Liens as to the Collateral.

     7.6 Guarantee. Except for (a) the Irish Guaranty, (b) the UK Guaranty, (c)
those guarantees set forth on Schedule 7.6, and (d) guarantees by Borrower or a
Material Subsidiary of Indebtedness of Material Subsidiaries that is permitted
by the terms of this Agreement, is incurred in the ordinary course of business
and represents a debt other than for borrowed money, guarantee or otherwise
become in any way liable with respect to the obligations of any third Person
except by endorsement of instruments or items of payment for deposit to the
account of Borrower or which are transmitted or turned over to Agent.

     7.7 Nature of Business. Make any change in the principal nature of its
business.

     7.8 Prepayments and Amendments.

             (a) Except in connection with a refinancing permitted by Section
7.1(d), prepay, redeem, defease, purchase, or otherwise acquire any Indebtedness
of Borrower, other than the Obligations in accordance with this Agreement, and

 

-70-

               (b) Except in connection with a refinancing permitted by Section
7.1(d), directly or indirectly, amend, modify, alter, increase, or change any of
the terms or conditions of any agreement, instrument, document, indenture, or
other writing evidencing or concerning Indebtedness permitted under Sections
7.1(b), (c), or (e).

     7.9 Change of Control. Cause, permit, or suffer, directly or indirectly,
any Change of Control.

     7.10 Consignments. Consign any of its Inventory or sell any of its
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

     7.11 Distributions. Make any distribution or declare or pay any dividends
(in cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of Borrower’s Stock, of any class, whether now or
hereafter outstanding, except that Borrower may (i) repurchase the stock of
former directors, officers, employees, agents or advisors pursuant to stock
repurchase agreements as long as an Event of Default does not exist prior to
such repurchase or would exist after giving effect to such repurchase and so
long as the aggregate amount of all such repurchases do not exceed $500,000 in
any fiscal year, and (ii) pay dividends or distributions consisting of
Borrower’s common Stock.

     7.12 Accounting Methods. Modify or change its method of accounting (other
than as may be required to conform to GAAP or which would result in an
improvement in Borrower’s reporting abilities and practices) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of its accounting records without said accounting firm or
service bureau agreeing to provide Agent information regarding the Collateral or
Borrower’s or its Material Subsidiaries’, as applicable, financial condition.

     7.13 Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment.

     7.14 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s or its Material
Subsidiaries’ business, upon fair and reasonable terms, that are fully disclosed
to Agent, and that are no less favorable to Borrower or its Material
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate.

     7.15 Suspension. Go out of all or a substantial portion of its core
business.


     7.16 [INTENTIONALLY OMITTED.].

     7.17 Use of Proceeds. Use the proceeds of the Advances for any purpose
other than (a) to pay transactional fees, costs, and expenses incurred in
connection with this

 

-71-

Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) consistent with the terms and conditions hereof, for its
lawful and permitted purposes.

     7.18 Change in Location of Chief Executive Office; Inventory and Equipment
with Bailees. Relocate its chief executive office to a new location without
providing 30 days prior written notification thereof to Agent and so long as, at
the time of such written notification, Borrower provides any financing
statements or fixture filings necessary to perfect and continue perfected the
Agent’s Liens and also provides to Agent a Collateral Access Agreement with
respect to such new location. Borrower’s and its Material Subsidiaries’
Inventory and Equipment shall not at any time now or hereafter be stored with a
bailee, warehouseman, or similar party without Agent’s prior written consent.

     7.19 [Intentionally omitted.].

     7.20 Financial Covenants.

                      (a) Fail to maintain Availability (calculated, prior to
the Closing Date, as if the conditions precedent in Section 3.1 have been
satisfied) plus cash and Cash Equivalents that have been pledged to Agent and
subject to a control agreement (in form and substance satisfactory to Agent) in
favor of Agent of at least $50,000,000 at any time.

                      (b) Make Capital expenditures (other than with the
proceeds of Permitted Equipment Indebtedness and other than amounts extant in
Borrower’s construction in progress account as of June 1, 2001) in any fiscal
year in excess of the amount set forth in the following table for the applicable
period:

Fiscal Year 2002 Fiscal Year 2003 $ [ * ] $ [ * ]

 

     7.21 Preferred Stock. Issue or sell any Preferred Stock other than
Permitted Preferred Stock.

8. EVENTS OF DEFAULT.

     Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:

     8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts constituting
Obligations);

[ * ] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

-72-

     8.2 If Borrower or any of its Material Subsidiaries fails to (a) perform,
keep, or observe any covenant or other provision contained in Sections 6.2, 6.3,
6.7, 6.9, 6.10, and 6.11 hereof and such failure or neglect continues for a
period of 5 days after the date on which such failure or neglect first occurs,
or (b) perform, keep, or observe any covenant or other provision contained in
any Section of this Agreement (other than a Section that is expressly dealt with
elsewhere in this Section 8) or the other Loan Documents (other than a Section
of such other Loan Documents dealt with elsewhere in this Section 8) and such
failure or neglect is not cured within 15 days after the date on which such
failure or neglect first occurs, or (c) perform, keep, or observe any covenant
or other provision contained in Section 6 (other than a subsection of Section 6
that is dealt with elsewhere in this Section 8), or Section 7 of this Agreement
or any comparable provision contained in any of the other Loan Documents;

     8.3 If any material portion of Borrower’s or any of its Material
Subsidiaries’ assets is attached, seized, subjected to a writ or distress
warrant, levied upon, or comes into the possession of any third Person;

     8.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;

     8.5 If an Insolvency Proceeding is commenced against Borrower, or any of
its Subsidiaries, and any of the following events occur: (a) Borrower or the
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 45 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, Agent (including any
successor agent) and each other member of the Lender Group shall be relieved of
their obligations to extend credit hereunder, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
Borrower or any of its Subsidiaries, or (e) an order for relief shall have been
entered therein;

     8.6 If Borrower or any of its Material Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

     8.7 If a notice of Lien, levy, or assessment is filed of record with
respect to any of Borrower’s or any of its Material Subsidiaries’ assets by the
United States, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, or if any taxes or debts owing
at any time hereafter to any one or more of such entities becomes a Lien,
whether choate or otherwise, upon any of Borrower’s or any of its Material
Subsidiaries’ assets and the same is not paid before such payment is delinquent;

     8.8 If a judgment or other claim becomes a Lien or encumbrance upon any
material portion of Borrower’s or any of its Material Subsidiaries’ assets;

 

-73-

     8.9 If there is a default in any material financing agreement or lease to
which Borrower or any of its Material Subsidiaries is a party and such default
(a) occurs at the final maturity of the obligations thereunder, or (b) results
in a right by the other party thereto, irrespective of whether exercised, to
accelerate the maturity of Borrower’s or its Material Subsidiaries’ obligations
thereunder or to terminate such agreement or lease;

     8.10 If Borrower or any of its Material Subsidiaries makes any payment on
account of Indebtedness that has been contractually subordinated in right of
payment to the payment of the Obligations, except to the extent such payment is
permitted by the terms of the subordination provisions applicable to such
Indebtedness;

     8.11 If any material misstatement or misrepresentation exists now or
hereafter in any warranty, representation, statement, or Record made to the
Lender Group by Borrower, its Material Subsidiaries, or any officer, employee,
agent, or director of Borrower or any of its Material Subsidiaries;

     8.12 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby;

     8.13 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower, or a proceeding shall be commenced by Borrower, or by any
Governmental Authority having jurisdiction over Borrower, seeking to establish
the invalidity or unenforceability thereof, or Borrower shall deny that Borrower
has any liability or obligation purported to be created under any Loan Document;
or

     8.14 If there is a default in any Irish Loan Document and such default (a)
occurs at the final maturity of the obligations thereunder, or (b) results in a
right by Agent or any Lender, irrespective of whether exercised, to accelerate
the maturity of the Irish Borrower’s obligations thereunder, to terminate such
agreement, or to refuse to renew such agreement pursuant to an automatic renewal
right therein.

     8.15 If there is a default in any UK Loan Document and such default (a)
occurs at the final maturity of the obligations thereunder, or (b) results in a
right by Agent or any Lender, irrespective of whether exercised, to accelerate
the maturity of the UK Borrower’s obligations thereunder, to terminate such
agreement, or to refuse to renew such agreement pursuant to an automatic renewal
right therein.

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

     9.1 Rights and Remedies. Upon the occurrence, and during the continuation,
of an Event of Default, the Required Lenders (at their election but without
notice of their election and without demand) may authorize and instruct Agent to
do any one or more of the following on behalf of the Lender Group (and Agent,
acting upon the instructions of the

 

-74-

Required Lenders, shall do the same on behalf of the Lender Group), all of which
are authorized by Borrower:

          (a) Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable;
provided, however, that if an Event of Default occurs under Section 8.4 or
Section 8.5, all such Obligations will automatically become immediately due and
payable;

          (b) Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrower and the Lender Group;

          (c) Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender Group, but without affecting
any of the Agent’s Liens in the Collateral and without affecting the
Obligations;

          (d) Settle or adjust disputes and claims directly with Account Debtors
for amounts and upon terms which Agent considers advisable, and in such cases,
Agent will credit Borrower’s Loan Account with only the net amounts received by
Agent in payment of such disputed Accounts after deducting all Lender Group
Expenses incurred or expended in connection therewith;

          (e) Cause Borrower to hold all of its returned Inventory in trust for
the Lender Group, segregate all of its returned Inventory from all other assets
of Borrower or in Borrower’s possession and conspicuously label said returned
Inventory as the property of the Lender Group;

          (f) Without notice to or demand upon Borrower, make such payments and
do such acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. Borrower agrees to assemble the Borrower Collateral
if Agent so requires, and to make the Borrower Collateral available to Agent at
a place that Agent may designate which is reasonably convenient to both parties.
Borrower authorizes Agent to enter the premises where the Borrower Collateral is
located, to take and maintain possession of the Borrower Collateral, or any part
of it, and to pay, purchase, contest, or compromise any Lien that in Agent’s
determination appears to conflict with the Agent’s Liens and to pay all expenses
incurred in connection therewith and to charge Borrower’s Loan Account therefor.
With respect to any of Borrower’s owned or leased premises, Borrower hereby
grants Agent a license to enter into possession of such premises and to occupy
the same, without charge, in order to exercise any of the Lender Group’s rights
or remedies provided herein, at law, in equity, or otherwise;

          (g) Without notice to Borrower (such notice being expressly waived),
and without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of Borrower held by the Lender
Group (including any amounts received in the US

 

-75-

Cash Management Accounts), or (ii) Indebtedness at any time owing to or for the
credit or the account of Borrower held by the Lender Group;

                      (h) Hold, as cash collateral, any and all balances and
deposits of Borrower held by the Lender Group, and any amounts received in the
US Cash Management Accounts, to secure the full and final repayment of all of
the Obligations;

                      (i) Ship, reclaim, recover, store, finish, maintain,
repair, prepare for sale, advertise for sale, and sell (in the manner provided
for herein) the Borrower Collateral. Borrower hereby grants to Agent a license
or other right to use, without charge, Borrower’s labels, patents, copyrights,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any property of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and
Borrower’s or its Material Subsidiaries’ rights under all licenses and all
franchise agreements shall inure to the Lender Group’s benefit;

                      (j) Sell the Borrower Collateral at either a public or
private sale, or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places (including Borrower’s premises)
as Agent determines is commercially reasonable. It is not necessary that the
Borrower Collateral be present at any such sale;

                      (k) Agent shall give notice of the disposition of the
Borrower Collateral as follows:

>           (i)         Agent shall give Borrower a notice in writing of the
> time and place of public sale, or, if the sale is a private sale or some other
> disposition other than a public sale is to be made of the Borrower Collateral,
> the time on or after which the private sale or other disposition is to be
> made; and
> 
>          (ii)         The notice shall be personally delivered or mailed,
> postage prepaid, to Borrower as provided in Section 12, at least 10 days
> before the earliest time of disposition set forth in the notice; no notice
> needs to be given prior to the disposition of any portion of the Borrower
> Collateral that is perishable or threatens to decline speedily in value or
> that is of a type customarily sold on a recognized market;

                      (l)   Agent, on behalf of the Lender Group, may credit bid
and purchase at any public sale;

                      (m) Agent may seek the appointment of a receiver or keeper
to take possession of all or any portion of the Collateral or to operate same
and, to the maximum extent permitted by law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing;

                      (n) The Lender Group shall have all other rights and
remedies available at law or in equity or pursuant to any other Loan Document;
and

-76-

          (o) Any deficiency that exists after disposition of the Borrower
Collateral as provided above will be paid immediately by Borrower. Any excess
will be returned, without interest and subject to the rights of third Persons,
by Agent to Borrower.

     9.2 Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. TAXES AND EXPENSES.

     If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to Borrower, may do any or all of the following: (a) make payment of the
same or any part thereof, (b) set up such reserves in Borrower’s Loan Account as
Agent deems necessary to protect the Lender Group from the exposure created by
such failure, or (c) in the case of the failure to comply with Section 6.8
hereof, obtain and maintain insurance policies of the type described in Section
6.8 and take any action with respect to such policies as Agent deems prudent.
Any such amounts paid by Agent shall constitute Lender Group Expenses and any
such payments shall not constitute an agreement by the Lender Group to make
similar payments in the future or a waiver by the Lender Group of any Event of
Default under this Agreement. Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

11. WAIVERS; INDEMNIFICATION.

     11.1 Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.

     11.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower or its
Material Subsidiaries, as applicable.

 

-77-

     11.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons with respect to each Lender,
each Participant, and each of their respective officers, directors, employees,
agents, and attorneys-in-fact (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, and damages, and all reasonable
attorneys fees and disbursements and other costs and expenses actually incurred
in connection therewith (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution, delivery, enforcement, performance, or administration of this
Agreement, any of the other Loan Documents, or the transactions contemplated
hereby or thereby, and (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this Section
11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.


12. NOTICES.

          Unless otherwise provided in this Agreement, all notices or demands by
Borrower or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower or Agent, as applicable, may designate to each other
in accordance herewith), or telefacsimile to Borrower or Agent, as the case may
be, at its address set forth below:

 
If to Borrower:
PALM, INC.
5470 Great America Parkway, MS 12106
Santa Clara CA 95052
Attn: Chief Financial Officer
Fax No. 408.878.2790

-78-











 
with copies to:
GRAY CARY WARE & FREIDENRICH, LLP
3340 Hillview Avenue
Palo Alto, CA 94304-1203
Attn: James E. Anderson, Esq.
Fax No. 650.833.2301        

 
If to Agent:
FOOTHILL CAPITAL CORPORATION
2450 Colorado Avenue
Suite 3000
Santa Monica, California 90404
Attn: Business Finance Division Manager
Fax No.: 310.453.7443        

 
with copies to:
BROBECK, PHLEGER & HARRISON LLP
550 South Hope Street, Suite 2100
Los Angeles, California 90071
Attn: John Francis Hilson, Esq.
Fax No. 213.745.3700

                                           Agent and Borrower may change the
address at which they are to receive notices hereunder, by notice in writing in
the foregoing manner given to the other party. All notices or demands sent in
accordance with this Section 12, other than notices by Agent in connection with
enforcement rights against the Collateral under the provisions of the Code,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail. Borrower acknowledges and
agrees that notices sent by the Lender Group in connection with the exercise of
enforcement rights against Collateral under the provisions of the Code shall be
deemed sent when deposited in the mail or personally delivered, or, where
permitted by law, transmitted by telefacsimile or any other method set forth
above.

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.


                                                   (A) THE VALIDITY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE
CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


                                                   (B) THE PARTIES AGREE THAT
ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND

-79-


THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA OR THE
COUNTY OF SANTA CLARA, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
13(B).


                                                       (C) BORROWER AND THE
LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY
OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
BORROWER AND THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.


     14.1 ASSIGNMENTS AND PARTICIPATIONS

                  (a) Any Lender may, with the written consent of Agent and, so
long as no Event of Default has occurred and is continuing, with the written
consent of Borrower (provided that no written consent of Agent or Borrower shall
be required in connection with any assignment and delegation by a Lender to an
Eligible Transferee), assign and delegate to one or more assignees (each an
“Assignee”) all, or any ratable part of all, of the Obligations, the Commitments
and the other rights and obligations of such Lender hereunder and under the
other Loan Documents, in a minimum amount of $5,000,000; provided, however, that
Borrower and Agent may continue to deal solely and directly with such Lender in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Borrower and Agent an Assignment and Acceptance in form and
substance satisfactory to Agent, and (iii) unless the assignment occurs prior to
the date that is 90 days after the Closing Date, the assignor Lender or

-80-

Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $5,000. Anything contained herein to the contrary notwithstanding, the
consent of Agent and Borrower shall not be required (and payment of any fees
shall not be required) if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender and no Lender shall
assign or participate all or any portion of its Commitment or portion of the
Obligations to a Person which it knows is a direct competitor of Borrower.

                  (b) From and after the date that Agent notifies the assignor
Lender (with a copy to Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto), and such assignment shall affect a novation between
Borrower and the Assignee.

                  (c) By executing and delivering an Assignment and Acceptance,
the assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (1) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (2) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto, (3)
such Assignee confirms that it has received a copy of this Agreement, together
with such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance, (4) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement, (5)
such Assignee appoints and authorizes Agent to take such actions and to exercise
such powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

-81-

                    (d) Immediately upon each Assignee’s making its processing
fee payment under the Assignment and Acceptance and receipt and acknowledgment
by Agent of such fully executed Assignment and Acceptance, this Agreement shall
be deemed to be amended to the extent, but only to the extent, necessary to
reflect the addition of the Assignee and the resulting adjustment of the
Commitments arising therefrom. The Commitment allocated to each Assignee shall
reduce such Commitments of the assigning Lender pro tanto.

                    (e) Any Lender may at any time, with the written consent of
Agent, sell to one or more commercial banks, financial institutions, or other
Persons not Affiliates of such Lender (a “Participant”) participating interests
in its Obligations, the Commitment, and the other rights and interests of that
Lender (the “Originating Lender”) hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrower, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would (A)
extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or a material portion of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections, the
Collateral, or otherwise in respect of the Obligations. No Participant shall

-82-

have the right to participate directly in the making of decisions by the Lenders
among themselves.

                    (f) In connection with any such assignment or participation
or proposed assignment or participation, a Lender may disclose all documents and
information which it now or hereafter may have relating to Borrower or
Borrower’s business.

                    (g) Any other provision in this Agreement notwithstanding,
any Lender may at any time create a security interest in, or pledge, all or any
portion of its rights under and interest in this Agreement in favor of any
Federal Reserve Bank in accordance with Regulation A of the Federal Reserve Bank
or U.S. Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may
enforce such pledge or security interest in any manner permitted under
applicable law.

     14.2      Successors. This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof and, except as expressly required pursuant to
Section 14.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.

15. AMENDMENTS; WAIVERS.

     15.1      Amendments and Waivers. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrower and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders affected thereby and
Borrower, do any of the following:

                         (a) increase or extend any Commitment of any Lender,

                         (b) postpone or delay any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees, or
other amounts due hereunder or under any other Loan Document,

                         (c) reduce the principal of, or the rate of interest
on, any loan or other extension of credit hereunder, or reduce any fees or other
amounts payable hereunder or under any other Loan Document,

-83-

                         (d) change the percentage of the Commitments that is
required to take any action hereunder,

                         (e) amend this Section or any provision of the
Agreement providing for consent or other action by all Lenders,

                         (f) release Collateral other than as permitted by
Section 16.12,

                         (g) change the definition of “Required Lenders” or
“Defaulting Lender Rate”,

                         (h) contractually subordinate any of the Agent’s Liens,

                         (i) release Borrower from any obligation for the
payment of money,

                         (j) change the definition of Borrowing Base or the
definitions of Eligible Accounts, Eligible Foreign Accounts, Eligible Inventory,
Maximum Revolver Amount, or change Section 2.1(b), or

                         (k) amend any of the provisions of Section 16 or
Section 3.1.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document. The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrower, shall not require consent by or the agreement of Borrower.

     15.2      Replacement of Holdout Lender.

                         (a) If any action to be taken by the Lender Group or
Agent hereunder requires the unanimous consent, authorization, or agreement of
all Lenders, and a Lender (“Holdout Lender”) fails to give its consent,
authorization, or agreement, then Agent, upon at least 5 Business Days prior
irrevocable notice to the Holdout Lender, may permanently replace the Holdout
Lender with one or more substitute Lenders (each, a “Replacement Lender”), and
the Holdout Lender shall have no right to refuse to be replaced hereunder. Such
notice to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

                         (b) Prior to the effective date of such replacement,
the Holdout Lender and each Replacement Lender shall execute and deliver an
Assignment and Acceptance Agreement, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations (including an assumption of its
Pro Rata Share of the Risk Participation

-84-

Liability) without any premium or penalty of any kind whatsoever. If the Holdout
Lender shall refuse or fail to execute and deliver any such Assignment and
Acceptance Agreement prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance Agreement. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 14.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchased a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

     15.3      No Waivers; Cumulative Remedies. No failure by Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
other Loan Document, or delay by Agent or any Lender in exercising the same,
will operate as a waiver thereof. No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrower of any provision of this Agreement. Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy the Agent or any
Lender may have.

16. AGENT; THE LENDER GROUP.

     16.1      Appointment and Authorization of Agent. Each Lender hereby
designates and appoints Foothill as its representative under this Agreement and
the other Loan Documents and each Lender hereby irrevocably authorizes Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as such on the express conditions contained in this Section 16.
The provisions of this Section 16 are solely for the benefit of Agent, and the
Lenders, and Borrower shall have no rights as a third party beneficiary of any
of the provisions contained herein. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that Foothill
is merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the

-85-

generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections, and related matters, (b) execute or file any and all financing
or similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrower, the Obligations, the Collateral, the Collections, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents. Documentation Agent, in its capacity as Documentation Agent, shall
have no duties under the Loan Documents. Syndication Agent, in its capacity as
Syndication Agent, shall have no duties under the Loan Documents.

     16.2      Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

     16.3      Liability of Agent. None of the Agent-Related Persons shall (i)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any Material
Subsidiary or Affiliate of Borrower, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Books or properties of Borrower or the
books or records or properties of any of Borrower’s Subsidiaries or Affiliates.

-86-

     16.4      Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower
or counsel to any Lender), independent accountants and other experts selected by
Agent. Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by Lenders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

     16.5      Notice of Default or Event of Default. Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders,
except with respect to Events of Default of which Agent has actual knowledge,
unless Agent shall have received written notice from a Lender or Borrower
referring to this Agreement, describing such Default or Event of Default, and
stating that such notice is a “notice of default.” Agent promptly will notify
the Lenders of its receipt of any such notice or of any Event of Default of
which Agent has actual knowledge. If any Lender obtains actual knowledge of any
Event of Default, such Lender promptly shall notify the other Lenders and Agent
of such Event of Default. Each Lender shall be solely responsible for giving any
notices to its Participants, if any. Subject to Section 16.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

     16.6      Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and any other Person (other than the Lender Group)
party to a Loan Document, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to Borrower. Each Lender also

-87-

represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and any other Person (other
than the Lender Group) party to a Loan Document. Except for notices, reports,
and other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower and any other Person party to a Loan Document that may come into the
possession of any of the Agent–Related Persons.      

      16.7    Costs and Expenses; Indemnification.   Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, reasonable
attorneys fees and expenses, costs of collection by outside collection agencies
and auctioneer fees and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to the Loan Agreement or otherwise. Agent
is authorized and directed to deduct and retain sufficient amounts from
Collections received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders. In the event
Agent is not reimbursed for such costs and expenses from Collections received by
Agent, each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender’s Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s ratable share of any costs or out-of-pocket expenses
(including attorneys fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

     16.8     Agent in Individual Capacity.   Foothill and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and

-88-

generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person (other than the Lender Group) party to any Loan
Documents as though Foothill were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge that, pursuant to such activities,
Foothill or its Affiliates may receive information regarding Borrower or its
Affiliates and any other Person (other than the Lender Group) party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrower or
such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Foothill in its individual capacity.

     16.9  Successor Agent.   Agent may resign as Agent upon 45 days notice to
the Lenders. If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders, a successor Agent. If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders. In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.      

      16.10  Lender in Individual Capacity.   Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with Borrower
and its Subsidiaries and Affiliates and any other Person (other than the Lender
Group) party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group.
The other members of the Lender Group acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Borrower or its Affiliates and any other Person (other than the Lender
Group) party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to

-89-

obtain), such Lender not shall be under any obligation to provide such
information to them. With respect to the Swing Loans and Agent Advances, Swing
Lender shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the sub-agent of Agent.


16.11 WITHHOLDING TAXES.

                         (a) If any Lender is a “foreign corporation,
partnership or trust” within the meaning of the IRC and such Lender claims
exemption from, or a reduction of, U.S. withholding tax under Sections 1441 or
1442 of the IRC, such Lender agrees with and in favor of Agent and Borrower, to
deliver to Agent and Borrower:

> >       (i)    if such Lender claims an exemption from withholding tax
> > pursuant to its portfolio interest exception, (a) a statement of the Lender,
> > signed under penalty of perjury, that it is not a (I) a “bank” as described
> > in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder (within the
> > meaning of Section 881(c)(3)(B) of the IRC), or (III) a controlled foreign
> > corporation described in Section 881(c)(3)(C) of the IRC, and (B) a properly
> > completed IRS Form W-8BEN, before the first payment of any interest under
> > this Agreement and at any other time reasonably requested by Agent or
> > Borrower;
> > 
> >       (ii)   if such Lender claims an exemption from, or a reduction of,
> > withholding tax under a United States tax treaty, properly completed IRS
> > Form W-8BEN before the first payment of any interest under this Agreement
> > and at any other time reasonably requested by Agent or Borrower;
> > 
> >       (iii) if such Lender claims that interest paid under this Agreement is
> > exempt from United States withholding tax because it is effectively
> > connected with a United States trade or business of such Lender, two
> > properly completed and executed copies of IRS Form W-8ECI before the first
> > payment of any interest is due under this Agreement and at any other time
> > reasonably requested by Agent or Borrower;
> > 
> >       (iv)  such other form or forms as may be required under the IRC or
> > other laws of the United States as a condition to exemption from, or
> > reduction of, United States withholding tax.

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

                               (b) If any Lender claims exemption from, or
reduction of, withholding tax under a United States tax treaty by providing IRS
Form W-8BEN and such Lender sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrower to such Lender,
such Lender agrees to notify Agent of the percentage amount in which it is no
longer the beneficial owner of Obligations of Borrower to such Lender. To the

> > -90-

extent of such percentage amount, Agent will treat such Lender’s IRS Form W-8BEN
as no longer valid.

                 (c) If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection (a)
of this Section are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

                 (d) If the IRS or any other Governmental Authority of the
United States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless for all amounts
paid, directly or indirectly, by Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent under this Section, together with all costs and expenses
(including attorneys fees and expenses). The obligation of the Lenders under
this subsection shall survive the payment of all Obligations and the resignation
or replacement of Agent.

                 (e) All payments made by Borrower hereunder or under any note
will be made without setoff, counterclaim, or other defense, except as required
by applicable law other than for Taxes (as defined below). All such payments
will be made free and clear of, and without deduction or withholding for, any
present or future taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction (other
than the United States) or by any political subdivision or taxing authority
thereof or therein (other than of the United States) with respect to such
payments (but excluding, any tax imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein (i) measured by or based on
the net income or net profits of a Lender, or (ii) to the extent that such tax
results from a change in the circumstances of the Lender, including a change in
the residence, place of organization, or principal place of business of the
Lender, or a change in the branch or lending office of the Lender participating
in the transactions set forth herein) and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”). If any Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Taxes, and such additional amounts as may be necessary so that
every pay­ment of all amounts due under this Agreement or under any note,
including any amount paid pursuant to this Section 16.11(e) after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein; provided, however, that Borrower shall not be required to
increase any such amounts payable to Agent or any Lender (i) that is not
organized under the laws of the United States, if such Person fails to comply
with the other requirements of this Section 16.11, or (ii) if the increase in
such amount payable results from Agent’s or such

-91-

Lender’s own willful mis­conduct or gross negligence. Borrower will furnish to
Agent as promptly as possible after the date the payment of any Taxes is due
pursuant to applicable law certified copies of tax receipts evidencing such
payment by Borrower.

     16.12 Collateral Matters. 

             (a) The Lenders hereby irrevocably authorize Agent, at its option
and in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 7.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which Borrower owned no interest at the time the security interest was
granted or at any time thereafter, or (iv) constituting property leased to
Borrower under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral (including all or any substantial portion, but in any event not in
excess of $5,000,000 in the aggregate, of the Real Property Collateral), all of
the Lenders, or (z) otherwise, the Required Lenders. Upon request by Agent or
Borrower at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 16.12; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrower in respect of) all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

             (b) Agent shall have no obligation whatsoever to any of the Lenders
to assure that the Collateral exists or is owned by Borrower or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.


     16.13 RESTRICTIONS ON ACTIONS BY LENDERS; SHARING OF PAYMENTS.

-92-


 

 

                                     (a) Each of the Lenders agrees that it
shall not, without the express consent of Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the request of Agent, set off
against the Obligations, any amounts owing by such Lender to Borrower or any
deposit accounts of Borrower now or hereafter maintained with such Lender. Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral the purpose of
which is, or could be, to give such Lender any preference or priority against
the other Lenders with respect to the Collateral.

                                      (b) If, at any time or times any Lender
shall receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from Agent pursuant to the terms of
this Agreement, or (ii) payments from Agent in excess of such Lender’s ratable
portion of all such distributions by Agent, such Lender promptly shall (1) turn
the same over to Agent, in kind, and with such endorsements as may be required
to negotiate the same to Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(2) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, however, that if all or part of such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

     16.14 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Division 9 of
the Code can be perfected only by possession. Should any Lender obtain
possession of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver such Collateral to Agent or
in accordance with Agent’s instructions.

     16.15 Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, or interest of the Obligations.

     16.16 Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other

-93-

Loan Documents relating to the Collateral, for the benefit of the Lender Group.
Each member of the Lender Group agrees that any action taken by Agent in
accordance with the terms of this Agreement or the other Loan Documents relating
to the Collateral and the exercise by Agent of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.        

                   16.17 Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information. By becoming a party to
this Agreement, each Lender:                                  

                                         (a) is deemed to have requested that
Agent furnish such Lender, promptly after it becomes available, a copy of each
field audit or examination report (each a “Report” and collectively, “Reports”)
prepared by Agent, and Agent shall so furnish each Lender with such Reports,

                                         (b) expressly agrees and acknowledges
that Agent does not (i) make any representation or warranty as to the accuracy
of any Report, and (ii) shall not be liable for any information contained in any
Report,

                                         (c) expressly agrees and acknowledges
that the Reports are not comprehensive audits or examinations, that Agent or
other party performing any audit or examination will inspect only specific
information regarding Borrower and will rely significantly upon the Books, as
well as on representations of Borrower’s personnel,

                                         (d) agrees to keep all Reports and
other material, non-public information regarding Borrower and its Subsidiaries
and their operations, assets, and existing and contemplated business plans in a
confidential manner; it being understood and agreed by Borrower that in any
event such Lender may make disclosures (a) to counsel for and other advisors,
accountants, and auditors to such Lender, (b) reasonably required by any bona
fide potential or actual Assignee or Participant in connection with any
contemplated or actual assignment or transfer by such Lender of an interest
herein or any participation interest in such Lender’s rights hereunder, (c) of
information that has become public by disclosures made by Persons other than
such Lender, its Affiliates, assignees, transferees, or Participants, or (d) as
required or requested by any court, governmental or administrative agency,
pursuant to any subpoena or other legal process, or by any law, statute,
regulation, or court order; provided, however, that, unless prohibited by
applicable law, statute, regulation, or court order, such Lender shall notify
Borrower of any request by any court, governmental or administrative agency, or
pursuant to any subpoena or other legal process for disclosure of any such
non-public material information concurrent with, or where practicable, prior to
the disclosure thereof, and

                                         (e) without limiting the generality of
any other indemnification provision contained in this Agreement, agrees: (i) to
hold Agent and any other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may


-94-

make to Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a loan or loans of Borrower, and (ii) to pay
and protect, and indemnify, defend and hold Agent, and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including, attorneys fees and
costs) incurred by Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

           16.18  Several Obligations; No Liability. Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts or any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for it or on its behalf in connection with its Commitment, nor to
take any other action on its behalf hereunder or in connection with the
financing contemplated herein.

           16.19  Legal Representation of Agent. In connection with the
negotiation, drafting, and execution of this Agreement and the other Loan
Documents, or in connection with future legal representation relating to loan
administration, amendments, modifications, waivers, or enforcement of remedies,
Brobeck, Phleger & Harrison LLP (“Brobeck”) only has represented and only shall
represent Foothill in its capacity as Agent and as a Lender. Each

-95-

other Lender hereby acknowledges that Brobeck does not represent it in
connection with any such matters.


17. GENERAL PROVISIONS.

        17.1  Effectiveness. This Agreement shall be binding and deemed
effective when executed by Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

        17.2  Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

        17.3  Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

        17.4  Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

        17.5  Amendments in Writing. This Agreement only can be amended by a
writing signed by Agent (on behalf of the requisite Lenders) and Borrower.

        17.6  Counterparts; Telefacsimile Execution. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

         17.7  Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by Borrower or the transfer to the Lender Group of
any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all

-96-

reasonable costs, expenses, and attorneys fees of the Lender Group related
thereto, the liability of Borrower automatically shall be revived, reinstated,
and restored and shall exist as though such Voidable Transfer had never been
made.

     17.8 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

     17.9 Confidentiality. Except as otherwise provided in this Agreement, Agent
and each of the Lenders shall not disclose any Confidential Information to any
Person without the consent of Borrower, other than (a) to Agent’s or a Lender’s
Affiliates and their officers, directors, employees, agents and advisors and to
actual or prospective assignees and participants, and then only on a
confidential basis; (b) as required by any law, rule, or regulation or judicial
process; and (c) as requested or required by any state, federal, or foreign
authority or examiner regulating Agent or such Lender. If Agent or a Lender is
required by any law, rule, or regulation or judicial process to disclose any
Confidential Information, to the extent permitted by applicable law, it shall
promptly give notice to Borrower so that Borrower may seek a protective order or
other appropriate remedy. If Borrower does not obtain such a protective order or
other remedy, to the extent permitted by applicable law, Agent or the Lender, as
applicable, will endeavor to furnish only that portion of the Confidential
Information that it reasonably believes to be legally required.

[Signature page to follow.]

-97-


               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed and delivered as of the date first above written.

  PALM, INC.,
a Delaware corporation          

By: /s/ Judy Bruner___________________________
Title: Senior Vice President and
          Chief Financial Officer

          FOOTHILL CAPITAL CORPORATION,
a California corporation, as Agent and as a Lender           By: /s/ Phyliss
Hasen_________________________
Title: Vice President
      HELLER FINANCIAL, INC.,
a Delaware corporation, as Syndication Agent and as a
Lender         By: /s/ Linda Peddle_______________________
Title: Vice President         THE CIT GROUP/BUSINESS CREDIT, INC.,
a New York corporation, as Documentation Agent and as a
Lender           By: /s/ Adrian Avalos______________________
Title: Vice President

-98-